--------------------------------------------------------------------------------

Exhibit 10.94
 


THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE (AND THE SECURITIES INTO
WHICH IT IS CONVERTIBLE) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNDER APPLICABLE
STATE SECURITIES LAWS
 
5% CONVERTIBLE SENIOR SECURED PROMISSORY NOTE
 
(Series $2.5 Million 2011)
 
_________ __, 2011


For value received MiMedx  Group, Inc., a Florida corporation (the “Borrower”),
promises to pay to the order of _____________________________  (“Lender ”) the
principal sum of _______________________________ Thousand and No/100 U.S.
Dollars ($________________), pursuant to that certain 5% Revolving Secured Line
of Credit Agreement (Series $2.5 Million 2011) dated as of even date herewith
among the Borrower and the Lender (the “Credit Agreement”), or such lesser
amount as shall equal the unpaid principal amount of each Advance made by the
Lender to the Borrower pursuant to the Credit Agreement.  The Borrower promises
to pay interest on the unpaid principal amount of this Note on the dates
provided for in the Credit Agreement at the rate of five percent (5%) per annum,
pursuant to and in accordance with the terms of the Credit Agreement.  Interest
on any overdue principal of and, to the extent permitted by law, overdue
interest on the principal amount hereof shall bear interest at the rate of
twelve percent (12%) per annum, pursuant to and in accordance with the terms of
the Credit Agreement.  The outstanding principal balance and all accrued
interest shall be due and payable in full on the Termination Date, subject to
extension as provided in the Credit Agreement.  Interest shall begin to accrue
on the date of each Advance and shall continue to accrue on the outstanding
principal amount hereof until converted into common stock of the Borrower (the
“Common Stock”) as provided herein, or until the payment in full of all amounts
due under this Note, whichever occurs first.  All such payments of principal and
interest shall be made in lawful money of the United States or other immediately
available funds at the address of Lender specified from time to time pursuant to
the Credit Agreement. Upon payment in full of the amount of all principal and
interest payable hereunder (whether in cash or Common Stock upon a Voluntary
Conversion, as defined below), this Note shall be surrendered to the Borrower
for cancellation.  This Note is secured by a security interest in the
Collateral, as defined in, and subject to the terms of, that certain Security
and Intercreditor Agreement of even date herewith (the “Security Agreement”).
 
 
 

--------------------------------------------------------------------------------

 

1.            This Note is the Note referred to in the Credit Agreement.  Terms
defined in the Credit Agreement are used herein with the same
meanings.  Reference is made to the Credit Agreement for provisions for the
optional and mandatory prepayment and the repayment hereof and the acceleration
of the maturity hereof, as well as the obligation of the Borrower to pay all
costs of collection, including reasonable attorneys’ fees, in the event this
Note is collected by law or through an attorney at law.
 
2.           This Note is issued pursuant to that certain 5% Convertible Senior
Secured Promissory Note Subscription Agreement (Series $2.5 Million 2011) dated
as of ______________ __, 2011, (the “Note Subscription  Agreement ”) between the
Lender and the Borrower, and is subject to the terms and conditions of the Note
Subscription  Agreement, the Credit Agreement, and the Security
Agreement.  However, in the event of any conflict between the terms of this Note
and the Note Subscription Agreement, the Credit Agreement, or the Security
Agreement, the terms of this Note shall govern. This Note shall be pari passu as
to payment and lien priority rights, ratably with all other Lenders who have
executed or hereafter shall execute Credit Agreements with the Borrower pursuant
to the offering of  5% Convertible Senior Secured Revolving Promissory Notes
(Series $2.5 Million 2011), and with Parker H. Petit,  pursuant to the loan
heretofore made by him to Borrower in the original principal amount of $3.6
million, as adjusted, pursuant to that certain 5% Convertible Senior Secured
Promissory Note dated March 31, 2011, as more particularly described in the
Credit Agreement and the Security Agreement.
 
3.           This Note is convertible, in whole but not part, into Common Stock
at any time upon the election of the Lender into that number of shares of Common
Stock equal to the quotient of (a) the outstanding principal amount and accrued
interest of this Note as of date of such election, divided by (b) $1.00 (the
“Conversion Price”).  Such voluntary election to convert by Lender is herein
called a “Voluntary Conversion.”
 
4.           Notwithstanding the other terms and conditions of this Note, in the
event of a “Change in Control Transaction” (as hereinafter defined) which occurs
prior to any other Voluntary Conversion, then, effective immediately upon the
consummation of such Change in Control Transaction, the outstanding principal
balance and all accrued and unpaid interest under this Note shall be due and
payable in full.  As used herein, the term “Change in Control Transaction” means
any of the following transactions: (A) a share exchange, consolidation or merger
of the Borrower with or into any other entity or any other corporate
reorganization whether or not the Borrower is the surviving entity (unless the
stockholders of the Borrower immediately prior to such share exchange,
consolidation, merger or reorganization hold in excess of fifty percent (50%) of
the general voting power of the Borrower or the surviving entity, as the case
may be, immediately after the closing of such transaction); (B) a transaction or
series of related transactions in which in excess of fifty percent (50%) of the
Borrower’s general voting power is transferred to a third party (or group of
affiliated third parties) that were not previously stockholders of the Borrower;
or (C) a sale of all or substantially all of the assets of the Borrower (unless
the stockholders of the Borrower immediately prior to such sale hold in excess
of fifty percent (50%) of the general voting power of the purchasing party or
parties).  The determination of “general voting power” shall be based on the
aggregate number of votes that are attributable to outstanding securities
entitled to vote in the election of directors, general partners, managers or
persons performing analogous functions to directors of the entity in question,
without regard to contractual arrangements that establish a management structure
or that vest the right to designate directors in certain parties.  
 
 
 

--------------------------------------------------------------------------------

 

5.           Upon the occurrence of a Voluntary Conversion, the applicable
amount of outstanding principal and accrued and unpaid interest under this Note
shall be converted into Common Stock of the Borrower at the Conversion Price,
without any further action by the Lender and whether or not the Note is
surrendered to the Borrower or its transfer agent.  Upon and after a Voluntary
Conversion, the Borrower shall have no further obligation to make any payment of
principal, interest or other amounts under the Note. The Borrower shall not be
obligated to issue certificates evidencing the shares of the Common Stock
issuable upon such conversion unless and until such Note is either delivered to
the Borrower or its transfer agent, or Lender notifies the Borrower or its
transfer agent that such Note has been lost, stolen or destroyed and executes an
agreement satisfactory to the Borrower to indemnify the Borrower from any loss
incurred by it in connection with such Note.  The Borrower shall, as soon as
practicable after such delivery, or such agreement and indemnification, issue
and deliver at such office to the Lender, a certificate or certificates for the
securities to which Lender shall be entitled and a check payable to the Lender
in the amount of any cash amounts payable as the result of a conversion into
fractional shares, as determined by the board of directors of the
Borrower.  Such conversion shall be deemed to have been made concurrently with
the close of the Voluntary Conversion.  The person or persons entitled to
receive securities issuable upon such conversion shall be treated for all
purposes as the record holder or holders of such securities on such date.
 
6.           This Note shall be governed by construed and under the laws of the
State of Georgia, without giving effect to conflicts of laws principles.
 
7.           Any term of this Note may be amended or waived (subject to the
provisions of the Security and Intercreditor Agreement) with the written consent
of Borrower and the Lender provided that this Note may not be amended if it
disproportionately affects the Lender hereof, without the consent of Lender of
this Note.
 
8.           Nothing contained in this Note shall be construed as conferring
upon the Lender or any other person the right to vote or to consent or to
receive notice as a stockholder of the Borrower.
 
9.           This Note may be transferred only upon (a) its surrender by Lender
to the Borrower for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Borrower and (b) compliance with applicable provisions of the Credit Agreement
and the Note Subscription Agreement, including (without limitation) the
Borrower’s receipt, if it so requests, of an opinion of counsel as set forth in
the Note Subscription Agreement.  Thereupon, this Note shall be reissued to, and
registered in the name of, the transferee, or a new Note for like principal
amount and interest shall be issued to, and registered in the name of, the
transferee.  Interest and principal shall be paid solely to the registered
holder of this Note.  Such payment shall constitute full discharge of the
Borrower’s obligation to pay such interest and principal.
 
 
 

--------------------------------------------------------------------------------

 

10.           The Borrower hereby waives presentment, demand, protest, notice of
demand, protest and nonpayment and any other notice required by law relative
hereto, except to the extent as otherwise may be expressly provided for in the
Credit Agreement.
 
 
COUNTERPART SIGNATURE PAGE FOLLOWS
 
 
 

--------------------------------------------------------------------------------

 

5%  CONVERTIBLE SENIOR SECURED PROMISSORY NOTE
(Series $2.5 Million 2011)
COUNTERPART SIGNATURE PAGE
 
This Note is hereby issued to Lender as of the date first above written.
 

 
MiMedx Group, Inc.
       
By:
   
Name: 
   
Title:
 

 
Acknowledged and Agreed to by Lender:


Principal Amount of Note: $________________________
 
Signature for Corporate, Partnership, or other Entity Holder:
 
Signature for Individual Holder:
           
(Print Name of Entity)
 
(Signature)
         
By:
   
Print Name: 
 
Print Name: 
       
Print Title:
       

 
 
 

--------------------------------------------------------------------------------

 
 
5% REVOLVING SECURED LINE OF CREDIT AGREEMENT


(Series $2.5 Million 2011)


THIS REVOLVING SECURED LINE OF CREDIT AGREEMENT (this “Agreement”), made as of
____________ __, 2011, by and among MiMedx Group, Inc., a Florida Corporation
(the “Borrower”) and ____________________________________________,  a resident
of ________________________________ (“Lender”).


BACKGROUND:


The Borrower desires to establish with the Lender a line of credit providing for
a revolving loan of up to $____________________ in the aggregate maximum
principal amount at any time outstanding.  Lender acknowledges that the total
Commitment under this Agreement is part of an aggregate amount of up to
$2,500,000 in Commitments issued by Lender hereunder together with other lenders
who have executed and delivered or will execute and deliver 5% Revolving Secured
Line of Credit Agreements (Series $2.5 Million 2011) substantially similar to
this Agreement, and the Lender is willing to establish such line of credit on
the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and the promises herein
contained, and each intending to be legally bound hereby, the parties agree as
follows:


SECTION 1.   DEFINITIONS.  For all purposes of this Agreement and any amendment
hereto (except as herein otherwise expressly provided or unless the context
otherwise requires), the following terms shall have the following meanings:


“Advance” means any loan made by the Lender to the Borrower under the terms of
this Agreement.


“Borrowing” means a borrowing of a loan consisting of an Advance by the Lender.


“Business” shall have the meaning ascribed to such term in Section 4(b).


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the State of Georgia are authorized by law to close.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means all of the intellectual property of the Borrower and its
subsidiaries and all accessions to, substitutions for and replacements, products
and proceeds of any of the foregoing, as more particularly set forth in the
Security and Intercreditor Agreement, provided that, until the Convertible
Secured Promissory Notes in the principal sum of $1,250,000 issued January 5,
2011, in connection with the acquisition of Surgical Biologics, LLC, are paid in
full, the Collateral shall exclude (i) the patents and other intellectual
property owned by Surgical Biologics, LLC, and (ii) all accessions to,
substitutions for and replacements, products and proceeds thereof.


 
 

--------------------------------------------------------------------------------

 


“Commitment” means, collectively, the binding obligation of Lender to lend to
the Borrower the amount of _______________________ Thousand and No/100 Dollars
($______________), excluding any Advances made by Lender, on or after the date
hereof and prior to the Termination Date.


 “Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.


“Default Rate” shall have the meaning ascribed to such term in Section 2(d).


“Dollars” or “$” means dollars in lawful currency of the United States of
America.


 “Event of Default” shall have the meaning assigned to such term in Section
6(a).


“GAAP” means generally accepted accounting principles in effect from time to
time.


“Governmental Authority” means any federal, state or municipal court or other
governmental department, commission, board, bureau, agency or instrumentality,
governmental or quasi-governmental, domestic or foreign.


“Indebtedness” means, for any Person at the time of any determination, without
duplication, all obligations, contingent or otherwise, of such Person that, in
accordance with GAAP, should be classified upon the balance sheet of such Person
as indebtedness.


“Loan Documents” means this Agreement, the Note, all First Contingent Warrants
issued by Borrower to Lender, all Second Contingent Warrants issued by Borrower
to Lender, the Security Documents, the Registration Rights Agreement and any
other document evidencing or securing the Obligations under the Note.


“Material Adverse Effect” means a material adverse effect on the business,
properties, assets, liabilities or condition (financial or otherwise) of the
Borrower.


“Note” means the promissory note of the Borrower payable to the order of Lender,
substantially in the form of Exhibit B hereto, evidencing the maximum principal
indebtedness of the Borrower to Lender under the Commitment, either as
originally executed or as it may be from time to time reduced, extended or
otherwise modified as provided herein.


“Obligations” means all indebtedness, obligations and liabilities to the Lender
existing on the date of this Agreement or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, of the Borrower under this Agreement or any other Loan
Document.


“Person” means any individual, joint venture, corporation, company, limited
liability company, voluntary association, partnership, trust, joint stock
company, unincorporated organization, association, government, or any agency,
instrumentality, or political subdivision thereof, or any other form of entity
or organization.


 
- 2 -

--------------------------------------------------------------------------------

 


“Security and Intercreditor Agreement” means the Security and Intercreditor
Agreement dated of even date herewith by the Borrower in favor of the Lender
substantially in the form attached hereto as Exhibit C and incorporated herein
by this reference.


“Security Documents” means (i) the Security and Intercreditor Agreement and (ii)
all Uniform Commercial Code financing statements filed to perfect any security
interests granted under the Security and Intercreditor Agreement.


“Subscription Agreement” means the Subscription Agreement for the 5% Convertible
Secured Promissory Note executed and delivered by the Lender, substantially in
the form attached hereto as Exhibit A and incorporated by reference herein.


 “Subsidiaries” of any Person means a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interest having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.


“Termination Date” means December 31, 2012, unless the Borrower elects to extend
the termination date until December 31, 2013, upon payment of an extension fee
in an amount equal to 5% of the outstanding principal balance due under the
Note.


SECTION 2.   THE ADVANCES.


(a)           Commitment to Lend.   The Lender hereby agrees on the terms and
conditions set forth herein to make Advances to the Borrower upon request of the
Borrower (an “Advance Request”), from time to time before the Termination Date;
provided that, immediately after each such Advance is made, (i) the aggregate
principal amount of outstanding Advances from Lender shall not exceed the
Commitment.  Within the foregoing limits, the Borrower may borrow under this
Section 2, repay and reborrow under this Section 2 at any time before the
Termination Date.  The aggregate principal amount of the Lender’s Advances
outstanding at any time shall never exceed the Commitment.


(b)           Method of Borrowing.  The Borrower shall give notice to the Lender
(an “Advance Request”) at least three (3) Business Days prior to the proposed
funding date of such Advance specifying (i) the date of such Advance (which
shall be the 15th or the 30th day of the same calendar month, or the next
succeeding Business Day if the 15th or the 30th, as applicable, is not a
Business Day) and (ii) the aggregate amount of such Advance.  The Lender shall
be entitled to rely on any telephonic Advance Request which the Lender believes
in good faith to have been given by a duly authorized officer or employee of the
Borrower and any Advances made by the Lender based on such telephonic notice
shall be an Advance for all purposes hereunder.  Not later than 5:00 p.m.,
Atlanta, Georgia time, on the date specified for the Advance in the Advance
Request, the Lender shall deliver to the Borrower, in immediately available
funds, the  amount of such Advance specified in the Advance
Request.  Notwithstanding anything to the contrary contained in this Agreement,
no Advance is required to be made if the Advance Request is not in compliance
with this Agreement, or there shall have occurred a Default, which Default shall
not have been cured or waived by the Lender.


 
- 3 -

--------------------------------------------------------------------------------

 


(c)           Note.  The Advances shall be evidenced by a single Note made by
the Borrower payable to the order of the Lender substantially in the form
attached hereto as Exhibit B, and shall be payable with respect to the amount of
unpaid Advances plus accrued and unpaid interest at the time of repayment. All
unpaid principal and interest of the Note shall be convertible into common stock
of the Borrower at any time upon the election of the Lender, at the conversion
rate of $1.00 per share of common stock as provided in the Note.  The Note may
be prepaid in whole or part without premium or penalty upon thirty (30) days’
notice to the  Lender.


(d)           Interest Rate.  Each Advance shall bear interest on the
outstanding principal amount thereof, for each day from the date such Advance is
made until it becomes due, at a rate per annum equal to five percent
(5%).  Interest shall be due and payable quarterly in arrears on the fifteenth
day of each April, July, September, and January hereafter until the Note is paid
in full.  Any payment of principal or interest that is not paid by the due date
shall bear interest at the annual rate of twelve percent (12%) (the “Default
Rate”) until paid in full.   


(e)           Termination of Commitment; Payment of Advances.  The Advances
shall mature, the Commitment shall terminate, and the principal amount of the
Note, accrued and unpaid interest and all other Obligations represented by the
Note, shall be due and payable in full on the Termination Date.  From and after
the Termination Date, no Advances shall be made. Upon notice by the Borrower to
the Lender, the Borrower shall have the right to extend the Termination Date
to  December 31, 2013, (and all rights and Obligations hereunder and under the
Loan Documents) upon such notice accompanied by an extension payment to Borrower
in the amount of five percent (5%) of the greater of (i) outstanding principal
amount of the unpaid Advances evidenced by the Note and (ii) the amount of the
Commitment, to the extent not converted into common stock of the Borrower.  No
part of such extension payment shall apply to any principal or interest
obligations under the Note.


(f)            General Provisions Concerning Payments.  All payments of
principal of, or interest on, the Note shall be made in Federal or other funds
immediately available to the Lender at the addresses set forth below not later
than 5:00 p.m., Atlanta, Georgia time.  Funds received after 5:00 p.m. shall be
deemed to have been paid on the next following Business Day.  Whenever any
payment of principal of, or interest on, the Advances shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next succeeding Business Day.  If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.


(g)           Computation of Interest.  Interest and fees on Advances shall be
computed on the basis of a year of 365 days and paid for the actual number of
days elapsed, calculated from and including the first day thereof to but
excluding the last day thereof.


(h)           Security Interest.  The obligations under the Note shall be
secured by a first priority security interest in the Collateral pursuant to a
Security and Intercreditor Agreement substantially in the form attached hereto
as Exhibit C, which is incorporated herein by this reference.  Lender
acknowledges that the Collateral also secures loans made to the Borrower by
Parker H. Petit in the original principal amount of $3.6 million, as adjusted,
pursuant to that certain 5% Revolving Secured Line of Credit Agreement dated
March 31, 2011, (the “Prior Loan”), as well as other lenders who have signed or
may hereafter sign credit agreements with the Borrower substantially similar to
this Agreement, and that the Note  hereunder will be pari passu in respect of
payments and lien rights with the loans to such other lenders, and the Prior
Loan.


 
- 4 -

--------------------------------------------------------------------------------

 


(i)             Warrants.  A.(i)   First Contingent Warrant. Upon making an
Advance, the Company shall issue to the Lender a warrant substantially in the
form attached hereto as Exhibit D, which is incorporated herein by this
reference (each, a “First Contingent Warrant”), to purchase that number of
shares of Common Stock equal to (i) 25% of the shares of Common Stock that would
be issuable upon conversion of the outstanding principal balance of the Note
immediately after an Advance, less (ii) the aggregate number of shares of Common
Stock subject to all First Contingent Warrants previously issued to Lender, at
an exercise price of .01 per share, subject to the terms of such Exhibit D and
exercisable as provided therein.


B.(ii)  Second Contingent Warrant. The Company shall issue to the Lender an
additional warrant substantially in the form attached hereto as Exhibit E, which
is incorporated herein by this reference (each, a “Second Contingent Warrant”),
to purchase that number of shares of Common Stock equal to (i) 25% of the shares
of Common Stock that would be issuable upon conversion of the outstanding
principal balance of the Note immediately after an Advance, less (ii) the
aggregate number of shares of Common Stock subject to all Second Contingent
Warrants previously issued to Lender, at an exercise price of .01 per share,
subject to the terms of such Exhibit E and exercisable as provided therein.


(j) Registration Rights Agreement.  The Lender shall be given piggy-back
registration rights for any shares of common stock of the Borrower into which
the Note is converted, such registration rights to be on the terms and
conditions as provided in the form of Registration Rights Agreement
substantially in the form attached hereto as Exhibit F.




SECTION 3.   CONDITIONS TO BORROWINGS.


(a)            Conditions to First Borrowing.  The obligation of the Lender to
make an Advance on the occasion of the first Borrowing is subject to the
satisfaction of the conditions set forth in Section 3(b) below and receipt by
the Lender from the Borrower of (i) a duly executed counterpart of this
Agreement, a duly executed Note payable to the order of the Lender complying
with the provisions of Section 2(c) substantially in the form attached hereto as
Exhibit B,  duly executed counterpart of the Security and Intercreditor
Agreement, a duly executed First Contingent Warrant substantially in the form
attached hereto as Exhibits D and a duly executed Second Contingent Warrant
substantially in the form attached hereto as Exhibit E, each complying with the
provisions of Section 2(i) hereof, and a duly executed Registration Rights
Agreement substantially in the form attached hereto as Exhibit F, and duly
executed counterparts of each other Loan Document to which the Borrower is a
party, each signed by the Borrower and Lender, where applicable; (ii) a
certificate, dated the date of the first Borrowing, signed by the Borrower’s
Chief Financial Officer, to the effect that no Default hereunder has occurred
and is continuing on the date of the Advance and that the representations and
warranties of the Borrower contained in Section 4 are true on and as of the date
of the first Borrowing hereunder.


 
- 5 -

--------------------------------------------------------------------------------

 


(b)           Conditions to All Borrowings.  The obligation of the Lender to
make an Advance on the occasion of each Borrowing is subject to the satisfaction
of the following conditions:  (i) the fact that, immediately after such
Borrowing, no Default shall have occurred and be continuing; (ii) the fact that
the representations and warranties of the Borrower contained in Section 4 shall
be true in all material respects on and as of the date of such Borrowing; (iii)
the fact that, immediately after such Borrowing, the aggregate principal amount
of outstanding Advances from the Lender shall not exceed the Commitment, and
(iv) receipt by the Lender from the Borrower of a duly executed First Contingent
Warrant substantially in the form attached hereto as Exhibits D and a duly
executed Second Contingent Warrant substantially in the form attached hereto as
Exhibit E, each complying with the provisions of Section 2(i) hereof.  Each
Borrowing hereunder shall be deemed to be a representation and warranty by the
Borrower on the date of such Borrowing as to the facts specified in this Section
3(b).


SECTION 4.   REPRESENTATIONS AND WARRANTIES.  The Borrower represents and
warrants that:


(a)            Organization and Power.  The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida.  The Borrower has all requisite company or other organizational power
and authority and all material licenses, permits, approvals and authorizations
necessary to own and operate its properties, to carry on its businesses as now
conducted and presently proposed to be conducted and to carry out the
transactions contemplated hereby, and is qualified to do business in every
jurisdiction where the failure to so qualify might reasonably be expected to
have a Material Adverse Effect.


(b)            Principal Business.  The Borrower is primarily engaged in the
business of the development and sale of orthopedic devices and amniotic tissue
products (the “Business”).


(c)            Enforceability.  This Agreement constitutes, and each of the
other Loan Documents when duly executed and delivered by each of the Borrower
and Lender that are parties thereto will constitute, legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws from time to time in effect
affecting the enforcement of creditors’ rights generally, and except as
enforcement of remedies may be limited by general equitable principles.


SECTION 5.   COVENANTS.  The Borrower agrees that so long as any portion of the
Commitment is in effect hereunder or any amount payable under this Agreement
remains unpaid:


(a)            Existence.  The Borrower shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence.


(b)            Businesses and Properties; Compliance with Laws.  The Borrower
shall at all times (i) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect the rights, licenses, registrations,
permits, certifications, approvals, consents, franchises, patents, copyrights,
trademarks and trade names, and any other trade names which may be material to
the conduct of its business; (ii) comply in all material respects with all laws
and regulations applicable to the operation of such business, whether now in
effect or hereafter enacted and with all other applicable laws and regulations;
(iii) take all actions which may be required to obtain, preserve, renew and
extend all rights, patents, copyrights, trademarks, tradenames, franchises,
registrations, certifications, approvals, consents, licenses, permits and any
other authorizations which may be material to the operation of such business;
(iv) maintain, preserve and protect all property material to the conduct of such
business; and (v) except for obsolete or worn out equipment, keep its material
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.


 
- 6 -

--------------------------------------------------------------------------------

 


(b)           Reports and Information.  The Borrower shall furnish to the Lender
promptly, from time to time, as the Lender may reasonably request, such
information regarding the compliance by the Borrower with the terms of this
Agreement and the other Loan Documents or the affairs, operations or condition
(financial or otherwise) of the Borrower as the Lender may reasonably request
and that is capable of being obtained, produced or generated by the Borrower or
of which the Borrower has knowledge.


SECTION 6.   DEFAULTS; REMEDIES.


(a)           Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” by the Borrower under
this Agreement:  (i) the Borrower shall fail to pay when due any principal of
any Advance or shall fail to pay any interest on any Advance, any fee or other
amount payable hereunder within 10 days after such interest or other amount
shall become due; (ii) the Borrower shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those covered by
clause (i) above) for 30 days after the earlier of the first day on which a
responsible officer of the Borrower has knowledge of such failure or written
notice thereof has been given to the Borrower by the Lender; (iii) any
representation, warranty, certification or statement made by the Borrower in
any  certificate, financial statement or other document delivered pursuant to
this Agreement shall prove to have been incorrect in any material respect when
made (or deemed made); (iv) the Borrower shall (A) be adjudicated as bankrupt,
or an order for relief shall be entered against it under the federal bankruptcy
law which remains unstayed or is not dismissed within 60 days after the entry of
such adjudication or order; (B) not pay, or admit in writing its inability to
pay, any material Indebtedness generally as they become due; (C) make an
assignment for the benefit of creditors; (D) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its property;
(E) institute any proceeding seeking an order for relief under the federal
bankruptcy law or seeking to adjudicate it as bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its Indebtedness under any federal or state law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against, it; (F) take any action to authorize or effect any of the
foregoing actions set forth in this clause (iv); or (G) fail to contest in good
faith any appointment or proceeding described in clauses (iv) and (v) of this
Section 6(a); (v) without the application, approval or consent of the Borrower,
a receiver, custodian, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Subsidiary or any substantial part of its
property, or a proceeding described in clauses (iv) or (v) of this Section 6(a)
shall be instituted against the Borrower, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 consecutive days; (vi) the Borrower or any Subsidiary shall fail within 60
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $100,000 in the aggregate; (vii) the occurrence of any
event, act or condition of whatever nature, whether singly or in conjunction
with any other event or events, act or acts, condition or conditions, whether or
not related, which the Lender determines either does or has a reasonable
probability of causing a Material Adverse Effect on the Borrower, the rights and
remedies of the Lender under the Loan Documents or the ability of the Borrower
to perform its obligations under the Loan Documents, or the legality, validity
or enforceability of any Loan Document; (viii) unless otherwise agreed to by the
parties hereto, if any Security Document shall fail to create a valid and
perfected security interest in favor of the Lender in the Collateral purported
to be encumbered thereby; and (ix) an “Event of Default” shall have occurred
under the Security and Intercreditor Agreement or any other Loan Document.


 
- 7 -

--------------------------------------------------------------------------------

 


(b)           Remedies on Default.  Subject to the terms and conditions of the
Security and Intercreditor Agreement (which requires approval of certain actions
by the holders of a majority of certain indebtedness of the Borrower), upon the
occurrence of an Event of Default, the Lender may, by notice to the Borrower,
terminate the Commitment which shall thereupon terminate, and by notice to the
Borrower declare the Note (together with accrued interest thereon) to be, and
the Note, including all outstanding Advances, shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that if
any Event of Default specified in clause (iv) or (v) of Section 6(a) occurs with
respect to the Borrower, without any notice to the Borrower or any other act by
the Lender, the Commitment shall thereupon terminate and the Note, including all
outstanding Advances (together with accrued interest thereon), shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.


If any suit or action is instituted or attorneys are employed to collect the
amounts due under the Note or any of them or any part thereof, Borrower shall
pay on demand all costs of collection, including, without limitation, all court
costs and reasonable professionals’ fees and charges.


SECTION 7.   MISCELLANEOUS.


(a)           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be given to such party at its
address set forth below or such other address as such party may hereafter
specify for the purpose by notice to the other party:  (i) if to the Borrower,
at 60 Chastain Center Blvd., Suite 60, Kennesaw, GA. 30144; Attn: General
Counsel, and to the Lender as shown on the Signature Page hereto.  Each such
notice, request or other communication shall be effective upon delivery (A) if
given by personal delivery, (B) by certified mail, return receipt requested, (C)
by overnight national courier to the address specified herein, provided that
notices of Advance Requests to the Lender under Section 2 shall not be effective
until actually received by the Lender.


 
- 8 -

--------------------------------------------------------------------------------

 


(b)            No Waivers.  No failure or delay by the Lender in exercising any
right, power or privilege hereunder or under the Loan Documents shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.


(c)            Amendments and Waivers.  Subject to the terms of the Security and
Intercreditor Agreement, any provision of this Agreement, the Note or any other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Lender.


(d)            Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement.


(e)            Governing Law.  This Agreement and the Note shall be construed in
accordance with and governed by the law of the State of Georgia, without regard
to that state's conflict of laws principles.  This Agreement and the Note are
intended to be effective as instruments executed under seal.


(f)             Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


(g)           Consent to Jurisdiction.  The Borrower and the Lender hereby
submit to the jurisdiction of any Georgia State or Superior Court sitting in
Cobb County, Georgia or the United States District Court for the Northern
District of Georgia, over any action or proceeding arising out of or relating to
this Agreement, the Note, the Security Documents, or any of the other Loan
Documents, and hereby irrevocably agrees that all claims in respect of such
action or proceeding shall be heard and determined exclusively in such Georgia
State Court, Superior Court or Federal Court.  Each of the Borrower and the
Lender further waives any objection to venue in such court and any objection to
an action or proceeding in such court on the basis of a non-convenient forum,
and further agrees that any action or proceeding brought against the other party
hereto shall be brought exclusively in one of such courts.  Each of the Borrower
and the Lender hereby further agrees to waive the right to a jury trial of any
claim or cause of action based upon or arising out of this Agreement, the Note,
the Security Documents, or any of the other Loan Documents.


(h)            Severability.  If any provisions of this Agreement shall be held
invalid under any applicable laws, such invalidity shall not affect any other
provision of this Agreement that can be given effect without the invalid
provision, and, to this end, the provisions hereof are severable.


(i)             Captions.  Captions in this Agreement are for the convenience of
reference only and shall not affect the meaning or interpretation of the
provisions hereof.


[Signature Page Follows]


 
- 9 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the year and day first above written.



 
BORROWER:
           
MiMedx Group, Inc.
                   
By:
       
Michael J. Senken, CFO
             
[COMPANY SEAL]
                   
LENDER:
                       
(SEAL)
 
Name:
             
Address:
                   

 
 
[Signature Page to 5% Revolving Secured Line of Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


Exhibit A


Form of Subscription Agreement


(copy attached)


 
 

--------------------------------------------------------------------------------

 


Exhibit B


Form of 5% Convertible Senior Secured Promissory Note


(copy attached)


 
 

--------------------------------------------------------------------------------

 


Exhibit C


Form of Security and Intercreditor Agreement


(copy attached)


 
 

--------------------------------------------------------------------------------

 


Exhibit D


Form of First Contingent Warrant


(copy attached)


 
 

--------------------------------------------------------------------------------

 


Exhibit E


Form of Second Contingent Warrant


(copy attached)


 
 

--------------------------------------------------------------------------------

 


Exhibit F


Form of Registration Rights Agreement


(copy attached)
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
SECURITY AND INTERCREDITOR AGREEMENT




THIS AMENDED AND RESTATED SECURITY AND INTERCREDITOR AGREEMENT (this
“Security/Intercreditor Agreement”), dated ______________________ __ 2011, by
and among MIMEDX GROUP, INC., a corporation under the laws of the state of
Florida (“Grantor”), in favor of Parker H. Petit, in his capacity as collateral
agent hereunder (in such capacity, together with any successor collateral agent,
“Collateral Agent”) for the benefit of the holders of those certain 5%
Convertible Senior Secured Promissory Notes (Series $2.5 Million 2011) in the
aggregate principal amount of $2.5 Million (each, a “Holder”), and Parker H.
Petit (“Petit”), the holder of that certain Note in the original principal
amount of $3.6 million dated March 31, 2011, issued to Petit by the Grantor
(Petit and each of the Holders being individually referred to herein as a
“Lender,” and, collectively, as “Lenders”), each Holder and Petit being
signatories hereto and, together with Grantor, being sometimes individually
herein called a “Party” and collectively, “the Parties”.


R E C I T A L S


WHEREAS, Grantor has entered into that certain Revolving Secured Line of Credit
Agreement dated March 31, 2011, with Petit (such agreement as it may be amended
or otherwise modified from time to time is referred to herein as the "Prior
Credit Agreement");
 
WHEREAS, in connection with the Prior Credit Agreement, Grantor and Petit have
entered into that certain Security and Intercreditor Agreement dated March 31,
2011, (herein called the "Prior Security/Intercreditor Agreement") and the
Parties wish hereby to continue the Prior Security/Intercreditor Agreement as
hereby amended and restated in its entirety;
 
WHEREAS, Grantor has entered or may enter into that certain 5% Revolving Secured
Line of Credit Agreement (Series $2.5 Million 2011) with one or more Holders
(such agreement as it may be amended or otherwise modified from time to time is
referred to herein as the "Series $2.5 Million Credit Agreement")
 
WHEREAS, the Loan Documents as defined in the Prior Credit Agreement and the
Series $2.5 Million 2011 Credit Agreement are all herein collectively called the
“Loan Documents”;
 
WHEREAS, the execution and delivery of this Security/Intercreditor Agreement is
required by the $2.5 Million 2011 Credit Agreement, and may be required by the
other Loan Documents, as a condition to making extensions of credit thereunder;
and
 
WHEREAS, Grantor has determined that the Notes shall inure to the benefit of
Grantor and that it is in its best interest to execute this
Security/Intercreditor Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
agree as follows:

 
 

--------------------------------------------------------------------------------

 


1.              Defined Terms.  The following terms shall have the following
meanings (such meanings being equally applicable to both the singular and plural
forms of the terms defined):


“Collateral" shall have the meaning set forth in Section 2 hereof.


“Collateral Agent" shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.


“Event of Default" shall have the meaning given to it in the applicable Loan
Document.


“Grantor” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.


“Holder” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.


“Intellectual Property" shall mean any of the following and all rights in,
arising out of, or associated therewith: (a) all United States, international,
and foreign patents and applications therefor (of any kind) and all reissues,
divisions, renewals, extensions, provisionals, continuations, and
continuations-in-part thereof; (b) all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know-how, technology, technical data, customer lists, computer programs and
other computer software, user interfaces, processes and formulae, source code,
object code, algorithms, methodologies, logical data models, physical data
models, architecture, structure, display screens, layouts, development tools,
instructions, templates and marketing materials, designs, all documentation
relating to any and all of the foregoing, and all trade secret rights in and to
any and all of the foregoing; (c) all copyrights, copyrights registrations, and
applications therefor, and all other rights corresponding thereto throughout the
world; (d) all industrial designs and any registrations and applications
therefor throughout the world; (e) all trade names, logos, common law trademarks
and service marks, trademark and service mark registrations, intent-to-use
applications, and other registrations and applications therefor throughout the
world; (f) all databases and data collections and all rights therein throughout
the world; (g) all domain names; and (h) any similar or equivalent rights to any
of the foregoing anywhere in the world, including, without limitation, licenses.


“Lien” shall mean any security interest, mortgage, pledge, hypothecation,
charge, claim, option, right to acquire, adverse interest, assignment, deposit
arrangement, encumbrance, restriction, lien (statutory or other), or preference,
priority, or other Security/Intercreditor Agreement or preferential arrangement
of any kind or nature whatsoever, and the filing of any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.


“Lender” or “Lenders” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.


“Majority In Interest” means, at any time, Lenders holding more than fifty
percent (50%) of the outstanding principal amount of the Notes at such time.

 
 

--------------------------------------------------------------------------------

 
 
           “Notes” means that certain 5% Convertible Senior Secured Promissory
Note dated March 31, 2011, in the original principal  amount of $3.6 Million, as
adjusted, issued by the Grantor to Petit, and those certain 5% Convertible
Senior Secured Promissory Notes (Series $2.5 Million 2011)  issued to Holders
pursuant to the Series $2.5 Million Credit Agreements.
 
"Permitted Dispositions” means (i) transfers in the ordinary course of
business,  including, without limitation, sales of inventory and products made
for sale, fixtures, furniture, and  transfers of worn out, obsolete or surplus
equipment; and (ii) any and all licenses of Intellectual Property from the
Grantor to third parties.
 
"Permitted Liens" means:
 
(a)  Liens consisting of any license or sublicense of Intellectual Property and
any interest of a licensor under any such license or sublicense; and
 
(b)  Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a Lender depository
institution.


“Petit” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.


“Prior Credit Agreement” shall have the meaning set forth in the Recitals to
this Security/Intercreditor Agreement.


“Prior Security/Intercreditor Agreement” shall have the meaning set forth in the
Recitals to this Security/Intercreditor Agreement.


“Pro Rata Share” shall have the meaning set forth in Section 5(e) hereof.


"Secured Obligations" means all indebtedness, liabilities and obligations of
Grantor to Lenders, whether now existing or hereafter incurred, pursuant to the
Notes.


"UCC" means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Georgia; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Lender’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Georgia, the term "UCC" shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection of priority and for purposes of definitions related to
such provisions.


2.              Grant of Security Interest.  As collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all the Secured Obligations and in
order to induce the Grantor and Lenders to cause the Notes to be issued, Grantor
hereby grants to Collateral Agent, as agent for the Lenders, a first priority
security interest in all patents and other Intellectual Property of the Grantor
and its subsidiaries now owned or hereafter developed or acquired and all
accessions to, substitutions for and replacements, products and proceeds of any
of the foregoing (the “Collateral”), provided that, until the Convertible
Secured Promissory Notes in the principal sum of $1,250,000 issued January 5,
2011, in connection with the acquisition of Surgical Biologics, LLC, are paid in
full, the Collateral shall  exclude (i) the patents and other intellectual
property owned by Surgical Biologics, LLC, and (ii) all accessions to,
substitutions for and replacements, products and proceeds thereof.

 
 

--------------------------------------------------------------------------------

 

3.              Perfection and Protection of Security Interest.


(a)           Perfection of Security Interest.  Grantor shall, at its expense,
perform all steps requested by the Collateral Agent at any time to perfect,
maintain, protect, and enforce the Lenders’ Liens, including:  (i) executing,
delivering and/or filing of financing or continuation statements, and amendments
thereof, in form and substance reasonably satisfactory to the Lenders; (ii) when
an Event of Default has occurred and is continuing, if requested by the
Collateral Agent, transferring the Collateral as designated by the Collateral
Agent; (iii) placing notations on Grantor’s books of account to disclose the
Lenders’ security interest; and (iv) taking such other steps as are deemed
necessary or desirable by the Collateral Agent to maintain and protect the
Lenders’ Liens.
 
(b)           Financing Statements; USPTO Filing(s).  Grantor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file:
(1)  in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all of the intellectual property of Grantor and its
subsidiaries now owned or hereafter acquired and all accessions to,
substitutions for and replacements, products and proceeds of any of the
foregoing or words of similar effect (with the proviso that, until the
Convertible Secured Promissory Notes in the principal sum of $1,250,000 issued
January 5, 2011, in connection with the acquisition of Surgical Biologics, LLC,
are paid in full, the Collateral shall  exclude (i) the patents and other
intellectual property owned by Surgical Biologics, LLC, and (ii) all accessions
to, substitutions for and replacements, products and proceeds thereofhe
provision that), regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code
(the “UCC”) of such jurisdiction, or (ii) as being of an equal or lesser scope
or with greater detail, and (b) contain any other information required by part 5
of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Grantor is an
organization, the type of organization and any organization identification
number issued to the Grantor, and (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates; and (2) any filings with the United States Office of
Patents and Trademarks (USPTO) as may be necessary or desirable in the
Collateral Agent’s discretion to reflect the security interest in any patents
comprising part of the Collateral.  Any such filing, and any amendment,
continuation or termination with respect thereto, shall be made only with the
approval of the Majority In Interest for and on behalf of all of the Lenders.
Each undersigned Lender hereby approves  such initial filings with the USPTO and
under the UCC as the Collateral Agent may deem appropriate.  Grantor agrees to
furnish any such information to the Lenders promptly upon request.  The Grantor
agrees that a carbon, photographic, photostatic, or other reproduction of this
Security/Intercreditor Agreement or of a financing statement is sufficient as a
financing statement.
 

 
 

--------------------------------------------------------------------------------

 

(c)           Confirmation.  From time to time, Grantor shall, upon the
Collateral Agent’s request, execute and deliver confirmatory written instruments
pledging to the Lenders the Collateral, but Grantor’s failure to do so shall not
affect or limit any security interest or any other rights of the Lenders in and
to the Collateral with respect to Grantor.  Until all Secured Obligations have
been fully satisfied, the security interest granted hereunder shall continue in
full force and effect in all Collateral.
 
4.             Power of Attorney.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GRANTOR AND EACH OTHER LENDER HEREUNDER HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS COLLATERAL AGENT, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND
LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE NAME OF
GRANTOR OR IN ITS OWN NAME AS AGENT FOR ITSELF AND THE OTHER SECURED PARTIES, TO
TAKE, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
ANY AND ALL ACTIONS AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH
COLLATERAL AGENT AT ANY TIME AND FROM TIME TO TIME DEEMS NECESSARY TO ACCOMPLISH
THE PURPOSES OF THIS SECUIRTY AGREEMENT AND, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, GRANTOR HEREBY GIVES COLLATERAL AGENT THE POWER AND RIGHT ON
BEHALF OF GRANTOR AND IN ITS OWN NAME TO DO ANY OF THE FOLLOWING AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE TO,
OR THE CONSENT OF, GRANTOR:  (a) to endorse the Grantor’s name on any checks,
notes, acceptances, money orders, or other forms of payment or security that
come into the Lenders’ possession; (b) to sign the Grantor’s name on any
invoice, bill of lading, warehouse receipt or other negotiable or non-negotiable
document constituting Collateral, on drafts against customers, on assignments of
accounts, on notices of assignment, financing statements, filings with the
USPTO,  and other public records and to file any such financing statements or
other documents by manual or electronic means with or without a signature as
authorized or required by applicable law or filing procedure; (c) to notify the
post office authorities to change the address for delivery of the Grantor’s mail
to an address designated by the Collateral Agent and to receive, open and
dispose of all mail addressed to the Grantor; (d) to send requests for
verification of accounts to customers or account debtors; (e) to complete in the
Grantor’s name or the Lenders’ names, any order, sale or transaction, obtain the
necessary documents in connection therewith, and collect the proceeds thereof;
(f) to file such financing statements with respect to this
Security/Intercreditor Agreement, with or without the Grantor's signature, or to
file a photocopy of this Security/Intercreditor Agreement in substitution for a
financing statement, as the Collateral Agent may deem appropriate, and to
execute in the Grantor's name such financing statements and amendments thereto
and continuation statements which may require the Grantor's signature; and (g)
to do all things necessary to carry out the fulfillment of the obligations of
the Grantor under the Notes, the Loan Documents and this Security/Intercreditor
Agreement.  Grantor hereby ratifies and approves all acts of such
attorney-in-fact.  Neither the Majority In Interest nor the Collateral Agent or
other designees or attorneys will be liable for any acts or omissions or for any
error of judgment or mistake of fact or law except for their willful misconduct.

 
 

--------------------------------------------------------------------------------

 

THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE UNTIL THE SECURED OBLIGATIONS HAVE BEEN FULLY SATISFIED.


5.              Intercreditor Provisions.


(a)            Rights With Respect to Notes.   Upon an Event of Default, the
Collateral Agent with the consent of the Majority in Interest, and subject to
this Security/Intercreditor Agreement, shall have the right to accelerate the
maturity of the Notes and to take and exercise any rights as a secured creditor
with respect to the Collateral under the UCC and this Security/Intercreditor
Agreement.  Each Lender hereby agrees that it shall not amend or assign its Loan
Documents without the prior written consent of a Majority In Interest.

 
(b)            Waivers.  Waivers granted and other actions taken pursuant to
this Security/Intercreditor Agreement shall be effective as against all Lenders
if in writing executed by the Collateral Agent.


(c)            Sharing of Payments and Proceeds.  Each Lender shall share pari
passu on a ratable basis equal to its Pro Rata Share (defined below) in all
payments from any source made on any of the Notes, and in the Collateral and any
proceeds therefrom.   "Pro Rata Share" shall mean an amount equal to the amount
which results when the total amount of principal that is owing to that Lender is
divided by the aggregate principal owing to all Lenders (expressed as a
percentage).  Each Lender agrees that if it shall receive (by whatever means,
including through the exercise of any right of setoff or counterclaim or
otherwise) payment of a proportion of the aggregate amount of principal and
interest due with respect to the Notes that is greater than its Pro Rata Share,
the Lender receiving such proportionately greater payment shall remit to the
other Lenders the amount necessary so that each Lender receives its Pro Rata
Share of such payment.


(d)           Amendment.  No amendment of any provision of this
Security/Intercreditor Agreement shall in any event be effective unless the same
shall be in writing and signed by a Majority In Interest.


(e)           Collateral Agent.  Each Lender hereby appoints Parker H. Petit as
the Collateral Agent hereunder, who shall act as a representative of the Lenders
to carry out instructions and directives of the Majority In Interest for
purposes of this Security/Intercreditor Agreement and to have the other
responsibility and authority set forth in this Security/Intercreditor
Agreement.  The Lenders’ approval of this Security/Intercreditor Agreement shall
include confirmation of the authority of the Collateral Agent.  Grantor may rely
upon the acts of the Collateral Agent for all purposes permitted
hereunder.  EACH LENDER HEREBY WAIVES ANY CONFLICT OF INTEREST OF THE COLLATERAL
AGENT ARISING FROM HIS SERVICE AS COLLATERAL AGENT HEREUNDER AND FROM HIS STATUS
AS A LENDER HEREUNDER, and as a DIRECTOR, CHAIRMAN, CEO AND A MAJOR SHAREHOLDER
OF GRANTOR.
 
 
 

--------------------------------------------------------------------------------

 

The Collateral Agent shall have full power of attorney to act in the name,
place, and stead of the Lenders, and each of them, in all matters in connection
with this Security/Intercreditor Agreement, upon the approval of the Majority In
Interest or as may be specifically provided herein.  The Collateral Agent’s
authority to act on behalf of the Lenders includes the power to execute all such
documents, waivers, amendments, and instruments as are approved by the Majority
In Interest or by this Security/Intercreditor Agreement.
 
The Collateral Agent shall have no duties or obligations except as specifically
set forth in this Security/Intercreditor Agreement.  In acting on behalf of the
Majority In Interest, the Collateral Agent may rely upon, and shall be protected
in acting or refraining from acting upon, an opinion or advice of counsel,
certificate of auditors or other certificate, statement, instrument, opinion,
report, notice, request, consent, order, arbitrator’s award, appraisal, bonds,
or other paper or document reasonably believed by them to be genuine and to have
been executed or presented by the proper party or parties.  The Collateral Agent
shall not be personally liable to the Majority In Interest for any action taken,
suffered, or omitted by him, except for willful misconduct or gross neglect.
 
The Collateral Agent and each Lender hereby agree that the Majority In Interest
shall have the full and complete right and authority to give instructions to,
and otherwise direct, the Collateral Agent in respect of the Collateral or any
action with respect to any Collateral.  The Collateral Agent shall not have by
reason of this Security/Intercreditor Agreement or any other document a
fiduciary relationship in respect of any Lender.




6.             Representations and Warranties.  Grantor hereby represents and
warrants to the Lenders that except for the security interest granted under this
Security/Intercreditor Agreement and the Prior Credit Agreement, and Permitted
Liens, Grantor has granted no other security interest in the Collateral that is
still outstanding, and that this Security/Intercreditor Agreement creates a
valid, binding and enforceable Lien and/or security interest in and to the
Collateral hereunder for the benefit of the Lenders.


7.             Covenants.  Grantor covenants and agrees with the Lenders that
from and after the date of this Security/Intercreditor Agreement and until the
Secured Obligations have been performed and paid in full:


7.1           Further Assurances.  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of Grantor,
Grantor shall promptly and duly execute and deliver any and all such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably deem desirable to obtain the full benefit of this
Security/Intercreditor Agreement.


7.2           Maintenance of Records.  Grantor shall keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral.
Grantor shall allow reasonable access to such records upon reasonable notice
from Lenders.

 
 

--------------------------------------------------------------------------------

 

7.3           Collateral.  The Grantor agrees that it will not, without the
prior written consent of the Collateral Agent, consent to, permit or suffer to
occur any sale, transfer, Lien, or use of any of the Collateral adversely
affecting the interest of the Lenders therein, other than  pursuant to Permitted
Liens and Permitted Dispositions.


8.             Rights and Remedies Upon Default.




(a)           Upon the occurrence and during the continuation of an Event of
Default (subject to the provisions of this Security/Intercreditor Agreement and
the Loan Documents), the Lenders, acting through the Collateral Agent, shall
have the right to take title to, seize, assign, sell, and otherwise dispose of
the Collateral, or any part thereof, either at public or private sale, in lots
or in bulk, for cash, credit or otherwise, with or without representations or
warranties, and upon such terms as shall be reasonable, and any Lender may bid
or become the purchaser at any such sale.  If notification to Grantor of any
intended disposition by the Lenders of any of the Collateral is required by
applicable law, such notification will be deemed to have been reasonable and
proper if given at least 20 days prior to such disposition.




(b)           If any Event of Default shall occur and be continuing, the
Lenders, acting through the Collateral Agent, may exercise, in addition to all
other rights and remedies granted to them under this Security/Intercreditor
Agreement and the Loan Documents, all rights and remedies of a secured party
under the UCC.




(c)           Except as specifically provided for herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security/Intercreditor
Agreement or any Collateral.




(d)           The proceeds of any sale, disposition or other realization upon
all or any part of the Collateral shall be distributed in the following order of
priorities:


First, to the Collateral Agent in an amount sufficient to pay in full the
reasonable costs of the Collateral Agent in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Collateral Agent in connection
therewith, including, without limitation, reasonable attorneys' fees;


Second, to the Lenders in the amount of the Pro Rata Share owing to each Lender;
and


Finally, upon payment in full of the Secured Obligations, to Grantor or its
representatives or as a court of competent jurisdiction may direct.


9.             Reinstatement.  This Security/Intercreditor Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against Grantor for liquidation or reorganization, should Grantor
become insolvent or make an assignment for the benefit of Lenders or should a
receiver or trustee be appointed for all or any significant part of Grantor's
property and assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a "voidable preference," "fraudulent conveyance," or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
 
 

--------------------------------------------------------------------------------

 

10.            Miscellaneous.
 
10.1          No Waiver; Cumulative Remedies.


(a) Lenders shall not by any act, delay, omission or otherwise be deemed to have
waived any of their respective rights or remedies hereunder, nor shall any
single or partial exercise of any right or remedy hereunder on any one occasion
preclude the further exercise thereof or the exercise of any other right or
remedy.


(b) The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.


(c) None of the terms or provisions of this Security/Intercreditor Agreement may
be waived, altered, modified or amended except as provided herein.


10.2          Termination of this Security/Intercreditor Agreement. This
Security/Intercreditor Agreement shall terminate upon the payment and
performance in full of the Secured Obligations.


10.3          Successor and Assigns. This Security/Intercreditor Agreement shall
be binding upon the successors of Grantor and Lenders and may not be assigned by
any party.


10.4          Governing Law. In all respects, including all matters of
construction, validity and performance, this Security/Intercreditor Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Georgia applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflict of laws.


10.5          Counterparts. This Security/Intercreditor Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.


10.6          Titles and Subtitles. The titles of the sections and subsections
of this Security/Intercreditor Agreement are not to be considered in construing
this Security/Intercreditor Agreement.


10.7          Severability. In case any provision of this Security/Intercreditor
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


10.8          Agreement is Entire Contract. This Security/Intercreditor
Agreement and the other Loan Documents, constitute the final, complete and
exclusive contract between the parties hereto with respect to the subject matter
hereof and no party shall be liable or bound to the other in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth herein and in such other documents referred to above.  Nothing in this
Security/Intercreditor Agreement, express or implied, is intended to confer upon
any party, other than the parties hereto, and their respective successors and
assigns, any right, remedies, obligations or liabilities under or by reason of
this Security/Intercreditor Agreement, except as expressly provided herein.


[Signatures Contained on the Following Page]

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned have caused this Security/Intercreditor
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.
 
GRANTOR:
 
MiMedx Group, Inc.
 
By:
     
Michael J. Senken, CFO
 



[COMPANY SEAL]


COLLATERAL AGENT:


(SEAL)
 
Parker H. Petit
 

 
LENDER’S COUNTERPART SIGNATURE PAGE TO SECURITY AND INTERCREDITOR AGREEMENT
FOLLOWS
 
 
 

--------------------------------------------------------------------------------

 

LENDER’S COUNTERPART SIGNATURE PAGE TO
SECURITY AND INTERCREDITOR AGREEMENT


LENDER:


Signature for Corporate, Partnership, or other Entity Lender:
Signature for Individual Lender:
         
(Print Name of Entity)
 
(Signature)
       
By:
   
Print Name:
   
Print Name:
         
Print Title:
       

 
 
 

--------------------------------------------------------------------------------

 
 
THIS WARRANT MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT AS
SPECIFIED HEREIN.  NEITHER THE RIGHTS REPRESENTED BY THIS WARRANT NOR THE SHARES
ISSUABLE UPON THE EXERCISE HEREOF HAVE BEEN REGISTERED FOR OFFER OR SALE UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE LAW.  SUCH RIGHTS
AND SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN WHOLE OR IN PART EXCEPT IN
ACCORDANCE WITH THE PROVISIONS HEREOF.
 
Warrant No.:
Issuance Date: _______________, 2011
Number of Warrant Shares:
Warrant Exercise Price: USD$.01 per share



MiMedx Group, Inc.
 
Warrant to Purchase Common Stock
 
MiMedx Group, Inc., a Florida corporation (the “Company”), hereby certifies that
____________________________________________________, the registered holder
hereof, or its permitted assigns (“Holder”),  is entitled, subject to the terms
set forth below, including without limitation Section 3 hereof, to purchase from
the Company upon surrender of this warrant (the “Warrant”), at any time or times
on or after, and subject to the occurrence of, the Effective Date hereof but not
after 5:00 P.M. (Eastern Standard Time) on the Expiration Date (as defined
herein), all or any part of the Warrant Shares (as defined herein), of fully
paid and nonassessable Common Stock (as defined herein) of the Company by
payment of the applicable aggregate Warrant Exercise Price (as defined herein)
in lawful money of the United States.
 
1.             Definitions.  The following words and terms as used in this
Warrant shall have the following meanings:
 
(a)           “2011 Gross Revenues” means the Company’s total revenue from all
sources on a consolidated basis, for the year ending December 31, 2011, as
reflected in its audited financial statements.
 
(b)           “Assignment Form” shall have the meaning given to such term in
Section 14(h) of this Warrant.
 
(c)           “Change in Control”  means the date the shareholders of the
Company approve a definitive agreement (A) to merge or consolidate the Company
with or into another corporation or other business entity (for these purposes,
each, a "corporation"), in which the holders of the Company’s Common Stock
immediately prior to the merger or consolidation have voting control over less
than fifty percent (50%) of the voting securities of the surviving corporation
outstanding immediately after such merger or consolidation, or (B) to sell or
otherwise dispose of all or substantially all the assets of the Company.
 
 
 

--------------------------------------------------------------------------------

 

(d)           “Common Stock” means (i) the Company’s common stock and (ii) any
capital stock resulting from a reclassification of such “Common Stock.”
 
(e)           “Company” means MiMedx Group, Inc., a Florida corporation.
 
(f)            “Convertible Securities” means any securities issued by the
Company which are convertible into or exchangeable for, directly or indirectly,
shares of Common Stock.
 
(g)           “Effective Date” means the first to occur of the following: (i)
the first business day follows the Measurement Date if and only if the Company’s
2011 Gross Revenues are less than $11,500,000, and (ii) the occurrence of a
Change in Control prior to the Measurement Date.
 
(h)           “Exercise Date” means any date after the Effective Date on which
notice of exercise hereof is given by Holder.
 
(i)            “Expiration Date” means the date which is five (5) years after
the Issuance Date as shown on the face hereof; provided however that this
Warrant may terminate earlier as provided in Section 3 hereof.
 
(j)            “Holder” shall have that meaning given to such term in the
introductory paragraph of this Warrant.
 
(k)           “Market Price means the fair market value of one share of Common
Stock determined as follows: (i) where there exists a public market for the
Company’s Common Stock at the time of such exercise, the fair market value per
share shall be the closing trading price of the Common Stock quoted in the
Over-The-Counter Market Summary or the last reported sale price of the Common
Stock or the closing price quoted on the NASDAQ National Market System or on any
exchange on which the Common Stock is listed, whichever is applicable, for the
five (5) trading days (or such fewer number of trading days as the Company’s
Common Stock may have been publicly traded) ending on the trading day prior to
the date of determination of fair market value and (ii) if at any time the
Common Stock is not listed on any domestic exchange or quoted in the NASDAQ
System or the domestic over-the-counter market, the higher of (A) the book value
thereof, as determined by any firm of independent public accountants of
recognized standing selected by the Board of Directors, as at the last day as of
which such determination shall have been made, or (B) the fair value thereof
determined in good faith by the Board of Directors as of the date which is
within fifteen (15) days of the date as of which the determination is to be made
(in determining the fair value thereof, the Board of Directors shall consider
stock market valuations and price to earnings ratios of comparable companies in
similar industries).


(l)            “Measurement Date” means the date on which the Company files with
the SEC its audited financial statements for the fiscal year ending December 31,
2011.
 
 
 

--------------------------------------------------------------------------------

 
 
(m)          ”SEC” means the Securities and Exchange Commission.
 
(n)           “Securities Act” means the Securities Act of 1933, as amended.
 
(o)           “Subscription Notice” shall have that meaning given to such term
in Section 2(a) of this Warrant.
 
(p)           “Warrant” shall have that meaning given to such term in the
introductory paragraph of this document.
 
(q)           “Warrant Exercise Price” shall initially be the amount per share
shown above on the face hereof.
 
(r)            “Warrant Shares” means the shares of Common Stock subject to this
Warrant and shown above on the face hereof.
 
(s)           Other Definitional Provisions.
 
(i)            Except as otherwise specified herein, all references herein (A)
to any person other than the Company, shall be deemed to include such person’s
successors and permitted assigns, (B) to the Company shall be deemed to include
the Company's successors and (C) to any applicable law defined or referred to
herein, shall be deemed references to such applicable law as the same may have
been or may be amended or supplemented from time to time.
 
(ii)           When used in this Warrant, the words "herein," "hereof," and
"hereunder," and words of similar import, shall refer to this Warrant as a whole
and not to any provision of this Warrant, and the words "Section," "Schedule,"
and "Exhibit" shall refer to Sections of, and Schedules and Exhibits to, this
Warrant unless otherwise specified.
 
(iii)          Whenever the context so requires the neuter gender includes the
masculine or feminine, and the singular number includes the plural, and vice
versa.
 
2.             Exercise of Warrant.
 
(a)           Subject to the terms and conditions hereof (including, without
limitation, the termination provisions set forth herein), this Warrant may be
exercised in whole or in part, at any time during normal business hours on or
after the Effective Date and prior to 5:00 p.m. (Eastern Standard Time) on the
Expiration Date.  The rights represented by this Warrant may be exercised by the
holder hereof then registered on the books of the Company, in whole or from time
to time in part (except that this Warrant shall not be exercisable as to a
fractional share), by: (i) delivery of a written notice, in the form of the
subscription notice attached as Exhibit A hereto (the "Subscription Notice"), of
such holder's election to exercise this Warrant, which notice shall specify the
number of Warrant Shares to be purchased; (ii) payment to the Company of an
amount equal to the Warrant Exercise Price multiplied by the number of Warrant
Shares as to which the Warrant is being exercised (plus any applicable issue or
transfer taxes) in cash, by wire transfer or by certified or official bank
check; and (iii) the surrender of this Warrant, properly endorsed, at the
principal office of the Company in Kennesaw, Georgia (or at such other agency or
office of the Company as the Company may designate by notice to the Holder);
provided, that if such Warrant Shares are to be issued in any name other than
that of the Holder, such issuance shall be deemed a transfer and the provisions
of Section 14 shall be applicable.  In the event of any exercise of the rights
represented by this Warrant, a certificate or certificates for the Warrant
Shares so purchased, registered in the name of, or as directed by, the Holder,
shall be delivered to, or as directed by the Holder within a reasonable time
after the date on which such rights shall have been so exercised. In the event
that this Warrant becomes exercisable due to the occurrence of a Change in
Control, the Company shall give the Holder written notice of the occurrence
thereof at least five business days prior to the consummation of the transaction
which was approved by the shareholders of the Company.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Unless the rights represented by this Warrant shall have expired
or have been fully exercised, the Company shall issue, within such fifteen (15)
day period, a new Warrant identical in all respects to the Warrant exercised
except (x) such new Warrant shall represent rights to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under the warrant
exercised, less the number of Warrant Shares with respect to which such original
Warrant was exercised, and (y) the Warrant Exercise Price thereof shall be,
subject to further adjustment as provided in this Warrant, the Warrant Exercise
Price of the Warrant exercised.  The person in whose name any certificate for
Warrant Shares is issued upon exercise of this Warrant shall for all purposes be
deemed to have become the holder of record of such Warrant Shares immediately
prior to the close of business on the date on which the Warrant was surrendered
and payment of the amount due in respect of such exercise and any applicable
taxes was made, irrespective of the date of delivery of such share certificate,
except that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are properly closed, such person shall be deemed
to have become the holder of such Warrant Shares at the opening of business on
the next succeeding date on which the stock transfer books are open.
 
3.             Termination of the Warrant.  This Warrant shall automatically
terminate without exercise and shall be null and void on the Measurement Date,
if the 2011 Gross Revenues of the Company equals or exceeds $11,500,000.
 
4.             Covenants as to Common Stock.
 
(a)           The Company covenants and agrees that all Warrant Shares that may
be issued upon the exercise of the rights represented by this Warrant will, upon
issuance, be validly issued, fully paid and nonassessable.  The Company further
covenants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of shares of Common Stock to provide for the
exercise of the rights then represented by this Warrant and that the par value
of said shares will at all times be less than or equal to the applicable Warrant
Exercise Price.
 
 
 

--------------------------------------------------------------------------------

 

(b)           If any shares of Common Stock reserved or to be reserved to
provide for the exercise of the rights then represented by this Warrant require
registration with or approval of any governmental authority under any federal or
state law before such shares may be validly issued to the Holder, then the
Company covenants that it will in good faith and as expeditiously as possible
endeavor to secure such registration or approval, as the case may be.
 
5.             Adjustment of Warrant Exercise Price upon Stock Splits,
Dividends, Distributions and Combinations; and Adjustment of Number of Shares.
 
(a)           In case the Company shall at any time split or subdivide its
outstanding shares of Common Stock into a greater number of shares or issue a
stock dividend (including any distribution of stock without consideration) or
make a distribution with respect to outstanding shares of Common Stock or
Convertible Securities payable in Common Stock or in Convertible Securities, the
Warrant Exercise Price in effect immediately prior to such subdivision or stock
dividend or distribution shall be proportionately reduced and conversely, in
case the outstanding shares of Common Stock of the Company shall be combined
into a smaller number of shares, the Warrant Exercise Price in effect
immediately prior to such combination shall be proportionately increased, in
each case, by multiplying the then effective Warrant Exercise Price by a
fraction, the numerator of which shall be the total number of shares of Common
Stock outstanding immediately prior to such subdivision, stock dividend,
distribution or combination (determined on a fully diluted basis), and the
denominator of which shall be the total number of shares of Common Stock,
immediately after such subdivision, stock dividend, distribution or combination
(determined on a fully diluted basis), and the product so obtained shall
thereafter be the Warrant Exercise Price.  For purposes of this Warrant, "on a
fully diluted basis" means that all issued and outstanding capital stock of the
Company, including all Convertible Securities, and all outstanding options and
warrants, whether or not vested, shall be taken into account.
 
(b)           Upon each adjustment of the Warrant Exercise Price as provided
above in this Section 5, the Holder shall thereafter be entitled to purchase, at
the Warrant Exercise Price resulting from such adjustment, the number of shares
(calculated to the nearest tenth of a share) obtained by multiplying the Warrant
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment and
dividing the product thereof by the Warrant Exercise Price immediately after
such adjustment.
 
 
 

--------------------------------------------------------------------------------

 

6.             Reorganization, Reclassification, Etc.  Subject to the provisions
of Section 3 hereof, in case of any capital reorganization, or of any
reclassification of the capital stock of the Company (other than a change in par
value or from par value to no par value or from no par value to par value or as
a result of a split-up or combination) or in case of the consolidation or merger
of the Company with or into any other corporation (other than a consolidation or
merger in which the Company is the continuing corporation and which does not
result in the Common Stock being changed into or exchanged for stock or other
securities or property of any other person), or of the sale of the properties
and assets of the Company as, or substantially as, an entirety to any other
corporation, this Warrant shall, after such capital reorganization,
reclassification of capital stock, consolidation, merger or sale, entitle the
Holder hereof to purchase the kind and number of shares of stock or other
securities or property of the Company or of the corporation resulting from such
consolidation or surviving such merger or to which such sale shall be made, as
the case may be, to which the holder hereof would have been entitled if he had
held the Common Stock issuable upon the exercise hereof immediately prior to
such capital reorganization, reclassification of capital stock, consolidation,
merger or sale, and, in any such case, appropriate provision shall be made with
respect to the rights and interests of the holder of this Warrant to the end
that the provisions thereof (including without limitation provisions for
adjustment of the Warrant Exercise Price and of the number of shares purchasable
upon the exercise of this Warrant) shall thereafter be applicable, as nearly as
may be in relation to any shares of stock, securities, or assets thereafter
deliverable upon the exercise of the rights represented hereby.  The Company
shall not effect any such consolidation, merger or sale, unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger of the corporation
purchasing such assets shall assume by written instrument executed and mailed or
delivered to the registered holder hereof at the address of such holder
appearing on the books of the Company, the obligation to deliver to such holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such holder may be entitled to purchase.
 
7.             Notice of Adjustment of Warrant Exercise Price.  Upon any
adjustment of the Warrant Exercise Price, then the Company shall give notice
thereof to the Holder of this Warrant, which notice shall state the Warrant
Exercise Price in effect after such adjustment and the increase, or decrease, if
any, in the number of Warrant Shares purchasable at the Warrant Exercise Price
upon the exercise of this Warrant, setting forth in reasonable detail the method
of calculation and the facts upon which such calculation is based.
 
8.             Computation of Adjustments.  Upon each computation of an
adjustment in the Warrant Exercise Price and the number of shares which may be
subscribed for and purchased upon exercise of this Warrant, the Warrant Exercise
Price shall be computed to the nearest cent (i.e. fraction of .5 of a cent, or
greater, shall be rounded to the next highest cent) and the number of shares
which may be subscribed for and purchased upon exercise of this Warrant shall be
calculated to the nearest whole share (i.e. fractions of less than one half of a
share shall be disregarded and fractions of one half of a share, or greater,
shall be treated as being a whole share).  No such adjustment shall be made
however, if the change in the Warrant Exercise Price would be less than $.001
per share, but any such lesser adjustment shall be made (i) at the time and
together with the next subsequent adjustment which, together with any
adjustments carried forward, shall amount to $.001 per share or more, or (ii) if
earlier, upon the third anniversary of the event for which such adjustment is
required.
 
 
 

--------------------------------------------------------------------------------

 

9.             Net Issue Exercise.  Notwithstanding any provisions herein to the
contrary, if the Market Price of one share of Common Stock is greater than the
Warrant Exercise Price at the date of exercise of the Warrant, in lieu of
exercising the Warrant by payment of cash, the Holder may elect to receive
shares equal to the value (as determined below) of the Warrant (or portion
thereof being canceled) by surrender of the Warrant at the principal office of
the Company together with the duly executed Notice of Exercise, in which event
the Company shall issue to the Holder a number of shares of the Common Stock
computed using the following formula:
 
X = Y(A - B)
 
A
 
WHERE X = the number of shares of Common Stock to be issued to the Holder;
 
Y = the number of shares of the Common Stock purchasable under the Warrant or,
if only a portion of the Warrant is being exercised, the number of shares
underlying the Warrant to the extent exercised (at the date of such exercise);
 
A = the Market Price of one share of Common Stock (at the date of such
calculation); and
 
B = Warrant Exercise Price (at the date of such calculation).
 
10.           No Change in Warrant Terms on Adjustment.  Irrespective of any
adjustment in the Warrant Exercise Price or the number of shares of Common Stock
issuable upon exercise hereof, this Warrant, whether theretofore or thereafter
issued or reissued, may continue to express the same price and number of shares
as are stated herein and the Warrant Exercise Price and such number of shares
specified herein shall be deemed to have been so adjusted.
 
11.           Taxes.  The Company shall not be required to pay any tax or taxes
attributable to the initial issuance of the Warrant Shares or any transfer
involved in the issue or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder hereof or upon any transfer of
this Warrant.
 
12.           Warrant Holder Not Deemed a Shareholder.  No holder, as such, of
this Warrant shall be entitled to vote or receive dividends or be deemed the
holder of shares of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the holder hereof, as such, any of the
rights of a shareholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance of record to the holder of this Warrant of the
Warrant Shares which he is then entitled to receive upon the due exercise of
this Warrant.
 
 
 

--------------------------------------------------------------------------------

 

13.           No Limitation on Corporate Action.  No provisions of this Warrant
and no right or option granted or conferred hereunder shall in any way limit,
affect or abridge the exercise by the Company of any of its corporate rights or
powers to recapitalize, amend its Articles of Incorporation, reorganize,
consolidate or merge with or into another corporation, or to transfer all or any
part of its property or assets, or the exercise of any other of its corporate
rights and powers.
 
14.           Transfer; Opinions of Counsel; Restrictive Legends.  To the extent
applicable, each certificate or other document evidencing any of the Warrant
Shares shall be endorsed with the legends set forth below, and Holder covenants
that, except to the extent such restrictions are waived by the Company, Holder
shall not transfer the Warrant Shares without complying with the restrictions on
transfer described in the legends endorsed thereon;
 
(a)           The following legend under the Securities Act:
 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF
UNDER SUCH ACT UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED."
 
(b)           If required by the authorities of any state in connection with the
issuance or sale of the Warrant Shares, the legend required by such state
authority.
 
(c)           The Company shall not be required (i) to transfer on its books
either this Warrant or any Warrant Shares which shall have been transferred in
violation of any of the provisions set forth in this Section 14, or (ii) to
treat as owner of such Warrant Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Warrant Shares shall
have been so transferred.
 
(d)           Any legend endorsed on a certificate pursuant to subsection (a) or
(b) of this Section 14 shall be removed (i) if the Warrant Shares represented by
such certificate shall have been effectively registered under the Securities Act
or otherwise lawfully sold in a public transaction, or (ii) if the holder of
such Warrant Shares shall have provided the Company with an opinion from
counsel, in form and substance reasonably acceptable to the Company and from
attorneys reasonably acceptable to the Company, stating that a public sale,
transfer or assignment of the Warrant or the Warrant Shares may be made without
registration.
 
 
 

--------------------------------------------------------------------------------

 

(e)           Any legend endorsed on a certificate pursuant to subsection (b) of
this Section 14 shall be removed if the Company receives an order of the
appropriate state authority authorizing such removal or if the holder of the
Warrant or the Warrant Shares provides the Company with an opinion of counsel,
in form and substance reasonably acceptable to the Company and from attorneys
reasonably acceptable to the Company, stating that such state legend may be
removed.
 
(f)            Without in any way limiting the representations set forth above,
Holder further agrees not to make any disposition of all or any portion of the
Warrant at any time other than to an affiliate of the Holder; provided, however,
that such affiliate transferee agrees in writing to be subject to the terms of
this Section 14.  In addition, the Holder agrees not to make any disposition of
all or any portion of the Warrant Shares unless:
 
(i)            There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
 
(ii)           Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and, if requested by the
Company, (A) Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration of the Warrant or any Warrant Shares under the Securities Act and
(B) the transferee shall have furnished to the Company its agreement to abide by
the restrictions on transfer set forth herein as if it were a purchaser
hereunder.
 
(g)           Notwithstanding the other provisions of this Section 14, no such
registration statement or opinion of counsel shall be required for any transfer
by a Holder, (i) if it is a partnership or a corporation, to a partner or pro
rata to its equity holder(s) of such Holder (or a third party duly authorized to
act on behalf of such Holder or its partners or equity holders), or (ii) if he
or she is an individual, to members of such individual's family for estate
planning purposes; provided, however, that the transferee agrees in writing to
be subject to the terms of this Section 14.
 
(h)           Upon delivery of the foregoing opinion of counsel (with respect to
a transfer of the Warrant Shares) and the surrender of this Warrant to the
Company at its principal office, together with (i) the assignment form annexed
hereto as Exhibit B (the "Assignment Form") duly executed and (ii) funds
sufficient to pay any transfer tax, the Company shall, if it determines such
transfer is permitted by the terms of this Warrant, without additional charge,
execute and deliver a new Warrant in the name of the assignee named in such
instrument of assignment and this Warrant shall promptly be cancelled.
 
15.           Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall, on such terms as to
indemnity or otherwise as it may in its discretion impose (except in the event
of loss, theft, mutilation or destruction while this Warrant is in possession of
the Company's Escrow Agent, in which events the Company shall be solely
responsible) (which shall, in the case of a mutilated Warrant, include the
surrender thereof), issue a new Warrant of like denomination and tenor as the
Warrant so lost, stolen, mutilated or destroyed.  Any such new Warrant shall
constitute an original contractual obligation of the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Warrant shall be at any time
enforceable by anyone.
 
 
 

--------------------------------------------------------------------------------

 

16.           Representation of Holder.  The Holder, by the acceptance hereof,
represents that it is acquiring this Warrant, and the Warrant Shares, for its
own account, for investment purposes, and not with a present view either to
sell, distribute, or transfer, or to offer for sale, distribution, or transfer,
any of the Warrant or the Warrant Shares, or any other securities issuable upon
the exercise thereof.
 
17.           Restricted Securities.  The Holder understands that the Warrant
and the Warrant Shares issuable upon exercise of the Warrant, will not be
registered at the time of their issuance under the Securities Act for the reason
that the sale provided for in this Warrant is exempt pursuant to Section 4(2) of
the Securities Act based on the representations of the Holder set forth
herein.  The Warrant Holder represents that it is experienced in evaluating
companies such as the Company, has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to suffer the total loss of the investment.  The
Holder further represents that it has had the opportunity to ask questions of
and receive answers from the Company concerning the terms and conditions of the
Warrant, the business of the Company, and to obtain additional information to
such Holder's satisfaction.  The Holder represents that it is an "Accredited
Investor" within the meaning of Rule 501 of Regulation D under the Securities
Act, as presently in effect.
 
18.           Notices.  All Notices, requests and other communications that the
Holder or the Company is required or elects to give hereunder shall be in
writing and shall be deemed to have been given (a) upon personal delivery
thereof, including by appropriate courier service, five (5) days after delivery
to the courier or, if earlier, upon delivery against a signed receipt therefore
or (b) upon transmission by facsimile or telecopier, which transmission is
confirmed, in either case addressed to the party to be notified at the address
set forth below or at such other address as such party shall have notified the
other parties hereto, by notice given in conformity with this Section 18.
 
If to the Company:
 
MiMedx Group, Inc.
60 Chastain Center Blvd., Suite 60
Kennesaw, GA  30144
Attention:  General Counsel
Facsimile: (678) 384-6741


If to the Holder:
 
___________________________
___________________________
___________________________
Facsimile: __________________
 
 
 

--------------------------------------------------------------------------------

 

19.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged, or terminated only by an instrument in writing signed by the
party or holder hereof against which enforcement of such change, waiver,
discharge or termination is sought.  The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
 
20.           Date.  The Issuance Date of this Warrant is the date shown on the
first page above on the face hereof.  This Warrant, in all events, shall be
wholly void and of no effect after 5:00 p.m. (Eastern Time) on the Expiration
Date, except that notwithstanding any other provisions hereof, the provisions of
Section 14 shall continue in full force and effect after such date as to any
Warrant Shares or other securities issued upon the exercise of this Warrant.
 
21.           Severability.  If any provision of this Warrant is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way and shall be construed in accordance with the
purposes and tenor and effect of this Warrant.
 
22.           Governing Law.  This Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia, without
reference to its conflicts of law principles.
 
[Signatures Contained on the Following Page]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the Issuance
Date.
 

 
MiMedx Group, Inc.
         
By: 
     
Name:  Michael J. Senken
 
Title:  Chief Financial Officer



Acknowledged and Agreed:
 
HOLDER:
 

   

Name:
 
Title (if applicable):
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO
 
WARRANT
 
SUBSCRIPTION NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER IF SUCH REGISTERED HOLDER DESIRES TO
EXERCISE THIS WARRANT
 
____________
 
The undersigned hereby exercises the right to purchase Warrant Shares covered by
this Warrant according to the conditions thereof and herewith [makes payment of
$______________, the aggregate Warrant Exercise Price of such Warrant Shares in
full] [tenders solely this Warrant, or applicable portion hereof, in full
satisfaction of the Warrant Exercise Price upon the terms and conditions set
forth herein.]
 
INSTRUCTIONS FOR REGISTRATION OF STOCK
 
Name
 
(Please typewrite or print in block letters)
 
Address 
 



 

 
Holder Name:
       
By:  
   
Name:
   
Title:
         
[Net] Number of Warrant Shares Being
 
Purchased 
 

 
Dated:                                           , 20___
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO
 
WARRANT
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, ___________________________________________ hereby sells,
assigns and transfers unto
 
Name
 
(Please typewrite or print in block letters)
   
Address 
 

 
the right to purchase Common Stock represented by this Warrant to the extent of
shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint Attorney, to transfer the same on the books of the
Company with full power of substitution in the premises.
 
Date                                                     , 20___
 
Signature                                                                
 
 
 

--------------------------------------------------------------------------------

 
 
THIS WARRANT MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT AS
SPECIFIED HEREIN.  NEITHER THE RIGHTS REPRESENTED BY THIS WARRANT NOR THE SHARES
ISSUABLE UPON THE EXERCISE HEREOF HAVE BEEN REGISTERED FOR OFFER OR SALE UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE LAW.  SUCH RIGHTS
AND SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN WHOLE OR IN PART EXCEPT IN
ACCORDANCE WITH THE PROVISIONS HEREOF.
 
Warrant No.:
Issuance Date: _______________, 2011
Number of Warrant Shares:
Warrant Exercise Price: USD$.01 per share



MiMedx Group, Inc.
 
Warrant to Purchase Common Stock
 
MiMedx Group, Inc., a Florida corporation (the “Company”), hereby certifies that
____________________________________________________, the registered holder
hereof, or its permitted assigns (“Holder”),  is entitled, subject to the terms
set forth below, including without limitation Section 3 hereof, to purchase from
the Company upon surrender of this warrant (the “Warrant”), at any time or times
on or after, and subject to the occurrence of, the Effective Date hereof but not
after 5:00 P.M. (Eastern Standard Time) on the Expiration Date (as defined
herein), all or any part of the Warrant Shares (as defined herein), of fully
paid and nonassessable Common Stock (as defined herein) of the Company by
payment of the applicable aggregate Warrant Exercise Price (as defined herein)
in lawful money of the United States.
 
1.             Definitions.  The following words and terms as used in this
Warrant shall have the following meanings:
 
(a)           “2012 Gross Revenues” means the Company’s total revenue from all
sources on a consolidated basis, for the year ending December 31, 2012, as
reflected in its audited financial statements.
 
(b)           “Assignment Form” shall have the meaning given to such term in
Section 14(h) of this Warrant.
 
(c)           “Change in Control”  means the date the shareholders of the
Company approve a definitive agreement (A) to merge or consolidate the Company
with or into another corporation or other business entity (for these purposes,
each, a "corporation"), in which the holders of the Company’s Common Stock
immediately prior to the merger or consolidation have voting control over less
than fifty percent (50%) of the voting securities of the surviving corporation
outstanding immediately after such merger or consolidation, or (B) to sell or
otherwise dispose of all or substantially all the assets of the Company.
 
 
 

--------------------------------------------------------------------------------

 

(d)           “Common Stock” means (i) the Company’s common stock and (ii) any
capital stock resulting from a reclassification of such “Common Stock.”
 
(e)           “Company” means MiMedx Group, Inc., a Florida corporation.
 
(f)            “Convertible Securities” means any securities issued by the
Company which are convertible into or exchangeable for, directly or indirectly,
shares of Common Stock.
 
(g)           “Effective Date” means the first to occur of the following: (i)
the first business day following the Second Measurement Date if and only if the
Company’s 2012 Gross Revenues are less than $31,150,000, and (ii) the occurrence
of a Change in Control prior to the First Measurement Date, and (iii) the
occurrence of a Change in Control on or after the First Measurement Date and
prior to the Second Measurement Date, other than a Qualified Change in Control.
 
(h)           “Exercise Date” means any date after the Effective Date on which
notice of exercise hereof is given by Holder.
 
(i)            “Expiration Date” means the date which is five (5) years after
the Issuance Date as shown on the face hereof; provided however that this
Warrant may terminate earlier as provided in Section 3 hereof.
 
(j)            “First Measurement Date” means the date on which the Company
files with the SEC its audited financial statements for the fiscal year ending
December 31, 2011.
 
(k)           “Holder” shall have that meaning given to such term in the
introductory paragraph of this Warrant.
 
(l)            “Market Price means the fair market value of one share of Common
Stock determined as follows: (i) where there exists a public market for the
Company’s Common Stock at the time of such exercise, the fair market value per
share shall be the closing trading price of the Common Stock quoted in the
Over-The-Counter Market Summary or the last reported sale price of the Common
Stock or the closing price quoted on the NASDAQ National Market System or on any
exchange on which the Common Stock is listed, whichever is applicable, for the
five (5) trading days (or such fewer number of trading days as the Company’s
Common Stock may have been publicly traded) ending on the trading day prior to
the date of determination of fair market value and (ii) if at any time the
Common Stock is not listed on any domestic exchange or quoted in the NASDAQ
System or the domestic over-the-counter market, the higher of (A) the book value
thereof, as determined by any firm of independent public accountants of
recognized standing selected by the Board of Directors, as at the last day as of
which such determination shall have been made, or (B) the fair value thereof
determined in good faith by the Board of Directors as of the date which is
within fifteen (15) days of the date as of which the determination is to be made
(in determining the fair value thereof, the Board of Directors shall consider
stock market valuations and price to earnings ratios of comparable companies in
similar industries).
 
 
 

--------------------------------------------------------------------------------

 

(m)          “Qualified Change in Control” means any Change in Control which
occurs on or after the First Measurement Date and prior to the Second
Measurement Date and in which the holders of the Company’s Common Stock will
receive consideration in any form, having a value of $1.75 or more, per share of
Common Stock.
 
(n)           ”SEC” means the Securities and Exchange Commission.
 
(o)           “Second Measurement Date” means the date on which the Company
files with the SEC its audited financial statements for the fiscal year ending
December 31, 2012.
 
(p)           “Securities Act” means the Securities Act of 1933, as amended.
 
(q)           “Subscription Notice” shall have that meaning given to such term
in Section 2(a) of this Warrant.
 
(r)            “Warrant” shall have that meaning given to such term in the
introductory paragraph of this document.
 
(s)           “Warrant Exercise Price” shall initially be the amount per share
shown above on the face hereof.
 
(t)            “Warrant Shares” means the shares of Common Stock subject to this
Warrant and shown above on the face hereof.
 
(u)           Other Definitional Provisions.
 
(i)            Except as otherwise specified herein, all references herein (A)
to any person other than the Company, shall be deemed to include such person’s
successors and permitted assigns, (B) to the Company shall be deemed to include
the Company's successors and (C) to any applicable law defined or referred to
herein, shall be deemed references to such applicable law as the same may have
been or may be amended or supplemented from time to time.
 
(ii)           When used in this Warrant, the words "herein," "hereof," and
"hereunder," and words of similar import, shall refer to this Warrant as a whole
and not to any provision of this Warrant, and the words "Section," "Schedule,"
and "Exhibit" shall refer to Sections of, and Schedules and Exhibits to, this
Warrant unless otherwise specified.
 
(iii)          Whenever the context so requires the neuter gender includes the
masculine or feminine, and the singular number includes the plural, and vice
versa.
 
 
 

--------------------------------------------------------------------------------

 

2.             Exercise of Warrant.
 
(a)           Subject to the terms and conditions hereof (including, without
limitation, the termination provisions set forth herein), this Warrant may be
exercised in whole or in part, at any time during normal business hours on or
after the Effective Date and prior to 5:00 p.m. (Eastern Standard Time) on the
Expiration Date.  The rights represented by this Warrant may be exercised by the
holder hereof then registered on the books of the Company, in whole or from time
to time in part (except that this Warrant shall not be exercisable as to a
fractional share), by: (i) delivery of a written notice, in the form of the
subscription notice attached as Exhibit A hereto (the "Subscription Notice"), of
such holder's election to exercise this Warrant, which notice shall specify the
number of Warrant Shares to be purchased; (ii) payment to the Company of an
amount equal to the Warrant Exercise Price multiplied by the number of Warrant
Shares as to which the Warrant is being exercised (plus any applicable issue or
transfer taxes) in cash, by wire transfer or by certified or official bank
check; and (iii) the surrender of this Warrant, properly endorsed, at the
principal office of the Company in Kennesaw, Georgia (or at such other agency or
office of the Company as the Company may designate by notice to the Holder);
provided, that if such Warrant Shares are to be issued in any name other than
that of the Holder, such issuance shall be deemed a transfer and the provisions
of Section 14 shall be applicable.  In the event of any exercise of the rights
represented by this Warrant, a certificate or certificates for the Warrant
Shares so purchased, registered in the name of, or as directed by, the Holder,
shall be delivered to, or as directed by the Holder within a reasonable time
after the date on which such rights shall have been so exercised. In the event
that this Warrant becomes exercisable due to the occurrence of a Change in
Control, the Company shall give the Holder written notice of the occurrence
thereof at least five business days prior to the consummation of the transaction
which was approved by the shareholders of the Company.
 
(b)           Unless the rights represented by this Warrant shall have expired
or have been fully exercised, the Company shall issue, within such fifteen (15)
day period, a new Warrant identical in all respects to the Warrant exercised
except (x) such new Warrant shall represent rights to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under the warrant
exercised, less the number of Warrant Shares with respect to which such original
Warrant was exercised, and (y) the Warrant Exercise Price thereof shall be,
subject to further adjustment as provided in this Warrant, the Warrant Exercise
Price of the Warrant exercised.  The person in whose name any certificate for
Warrant Shares is issued upon exercise of this Warrant shall for all purposes be
deemed to have become the holder of record of such Warrant Shares immediately
prior to the close of business on the date on which the Warrant was surrendered
and payment of the amount due in respect of such exercise and any applicable
taxes was made, irrespective of the date of delivery of such share certificate,
except that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are properly closed, such person shall be deemed
to have become the holder of such Warrant Shares at the opening of business on
the next succeeding date on which the stock transfer books are open.
 
 
 

--------------------------------------------------------------------------------

 

3.             Termination of the Warrant.  This Warrant shall automatically
terminate without exercise and shall be null and void on the earliest to occur
of: (i) the Second Measurement Date, if the 2012 Gross Revenues of the Company
equals or exceeds $31,150,000, or (ii) the occurrence of ten consecutive trading
days after the First Measurement Date and prior to the Second Measurement Date,
in which the closing trading price of the Common Stock is at least $1.75 per
share, or (iii) upon the occurrence of a Qualified Change In Control.
 
4.             Covenants as to Common Stock.
 
(a)           The Company covenants and agrees that all Warrant Shares that may
be issued upon the exercise of the rights represented by this Warrant will, upon
issuance, be validly issued, fully paid and nonassessable.  The Company further
covenants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of shares of Common Stock to provide for the
exercise of the rights then represented by this Warrant and that the par value
of said shares will at all times be less than or equal to the applicable Warrant
Exercise Price.
 
(b)           If any shares of Common Stock reserved or to be reserved to
provide for the exercise of the rights then represented by this Warrant require
registration with or approval of any governmental authority under any federal or
state law before such shares may be validly issued to the Holder, then the
Company covenants that it will in good faith and as expeditiously as possible
endeavor to secure such registration or approval, as the case may be.
 
5.             Adjustment of Warrant Exercise Price upon Stock Splits,
Dividends, Distributions and Combinations; and Adjustment of Number of Shares.
 
(a)           In case the Company shall at any time split or subdivide its
outstanding shares of Common Stock into a greater number of shares or issue a
stock dividend (including any distribution of stock without consideration) or
make a distribution with respect to outstanding shares of Common Stock or
Convertible Securities payable in Common Stock or in Convertible Securities, the
Warrant Exercise Price in effect immediately prior to such subdivision or stock
dividend or distribution shall be proportionately reduced and conversely, in
case the outstanding shares of Common Stock of the Company shall be combined
into a smaller number of shares, the Warrant Exercise Price in effect
immediately prior to such combination shall be proportionately increased, in
each case, by multiplying the then effective Warrant Exercise Price by a
fraction, the numerator of which shall be the total number of shares of Common
Stock outstanding immediately prior to such subdivision, stock dividend,
distribution or combination (determined on a fully diluted basis), and the
denominator of which shall be the total number of shares of Common Stock,
immediately after such subdivision, stock dividend, distribution or combination
(determined on a fully diluted basis), and the product so obtained shall
thereafter be the Warrant Exercise Price.  For purposes of this Warrant, "on a
fully diluted basis" means that all issued and outstanding capital stock of the
Company, including all Convertible Securities, and all outstanding options and
warrants, whether or not vested, shall be taken into account.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Upon each adjustment of the Warrant Exercise Price as provided
above in this Section 5, the Holder shall thereafter be entitled to purchase, at
the Warrant Exercise Price resulting from such adjustment, the number of shares
(calculated to the nearest tenth of a share) obtained by multiplying the Warrant
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment and
dividing the product thereof by the Warrant Exercise Price immediately after
such adjustment.
 
6.           Reorganization, Reclassification, Etc.  Subject to the provisions
of Section 3 hereof, in case of any capital reorganization, or of any
reclassification of the capital stock of the Company (other than a change in par
value or from par value to no par value or from no par value to par value or as
a result of a split-up or combination) or in case of the consolidation or merger
of the Company with or into any other corporation (other than a consolidation or
merger in which the Company is the continuing corporation and which does not
result in the Common Stock being changed into or exchanged for stock or other
securities or property of any other person), or of the sale of the properties
and assets of the Company as, or substantially as, an entirety to any other
corporation, this Warrant shall, after such capital reorganization,
reclassification of capital stock, consolidation, merger or sale, entitle the
Holder hereof to purchase the kind and number of shares of stock or other
securities or property of the Company or of the corporation resulting from such
consolidation or surviving such merger or to which such sale shall be made, as
the case may be, to which the holder hereof would have been entitled if he had
held the Common Stock issuable upon the exercise hereof immediately prior to
such capital reorganization, reclassification of capital stock, consolidation,
merger or sale, and, in any such case, appropriate provision shall be made with
respect to the rights and interests of the holder of this Warrant to the end
that the provisions thereof (including without limitation provisions for
adjustment of the Warrant Exercise Price and of the number of shares purchasable
upon the exercise of this Warrant) shall thereafter be applicable, as nearly as
may be in relation to any shares of stock, securities, or assets thereafter
deliverable upon the exercise of the rights represented hereby.  The Company
shall not effect any such consolidation, merger or sale, unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger of the corporation
purchasing such assets shall assume by written instrument executed and mailed or
delivered to the registered holder hereof at the address of such holder
appearing on the books of the Company, the obligation to deliver to such holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such holder may be entitled to purchase.
 
7.           Notice of Adjustment of Warrant Exercise Price.  Upon any
adjustment of the Warrant Exercise Price, then the Company shall give notice
thereof to the Holder of this Warrant, which notice shall state the Warrant
Exercise Price in effect after such adjustment and the increase, or decrease, if
any, in the number of Warrant Shares purchasable at the Warrant Exercise Price
upon the exercise of this Warrant, setting forth in reasonable detail the method
of calculation and the facts upon which such calculation is based.
 

 
 

--------------------------------------------------------------------------------

 

8.             Computation of Adjustments.  Upon each computation of an
adjustment in the Warrant Exercise Price and the number of shares which may be
subscribed for and purchased upon exercise of this Warrant, the Warrant Exercise
Price shall be computed to the nearest cent (i.e. fraction of .5 of a cent, or
greater, shall be rounded to the next highest cent) and the number of shares
which may be subscribed for and purchased upon exercise of this Warrant shall be
calculated to the nearest whole share (i.e. fractions of less than one half of a
share shall be disregarded and fractions of one half of a share, or greater,
shall be treated as being a whole share).  No such adjustment shall be made
however, if the change in the Warrant Exercise Price would be less than $.001
per share, but any such lesser adjustment shall be made (i) at the time and
together with the next subsequent adjustment which, together with any
adjustments carried forward, shall amount to $.001 per share or more, or (ii) if
earlier, upon the third anniversary of the event for which such adjustment is
required.
 
9.             Net Issue Exercise.  Notwithstanding any provisions herein to the
contrary, if the Market Price of one share of Common Stock is greater than the
Warrant Exercise Price at the date of exercise of the Warrant, in lieu of
exercising the Warrant by payment of cash, the Holder may elect to receive
shares equal to the value (as determined below) of the Warrant (or portion
thereof being canceled) by surrender of the Warrant at the principal office of
the Company together with the duly executed Notice of Exercise, in which event
the Company shall issue to the Holder a number of shares of the Common Stock
computed using the following formula:
 
X = Y(A - B)
 
A
 
WHERE X = the number of shares of Common Stock to be issued to the Holder;
 
Y = the number of shares of the Common Stock purchasable under the Warrant or,
if only a portion of the Warrant is being exercised, the number of shares
underlying the Warrant to the extent exercised (at the date of such exercise);
 
A = the Market Price of one share of Common Stock (at the date of such
calculation); and
 
B = Warrant Exercise Price (at the date of such calculation).
 
10.           No Change in Warrant Terms on Adjustment.  Irrespective of any
adjustment in the Warrant Exercise Price or the number of shares of Common Stock
issuable upon exercise hereof, this Warrant, whether theretofore or thereafter
issued or reissued, may continue to express the same price and number of shares
as are stated herein and the Warrant Exercise Price and such number of shares
specified herein shall be deemed to have been so adjusted.
 
 
 

--------------------------------------------------------------------------------

 

11.           Taxes.  The Company shall not be required to pay any tax or taxes
attributable to the initial issuance of the Warrant Shares or any transfer
involved in the issue or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder hereof or upon any transfer of
this Warrant.
 
12.           Warrant Holder Not Deemed a Shareholder.  No holder, as such, of
this Warrant shall be entitled to vote or receive dividends or be deemed the
holder of shares of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the holder hereof, as such, any of the
rights of a shareholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance of record to the holder of this Warrant of the
Warrant Shares which he is then entitled to receive upon the due exercise of
this Warrant.
 
13.           No Limitation on Corporate Action.  No provisions of this Warrant
and no right or option granted or conferred hereunder shall in any way limit,
affect or abridge the exercise by the Company of any of its corporate rights or
powers to recapitalize, amend its Articles of Incorporation, reorganize,
consolidate or merge with or into another corporation, or to transfer all or any
part of its property or assets, or the exercise of any other of its corporate
rights and powers.
 
14.           Transfer; Opinions of Counsel; Restrictive Legends.  To the extent
applicable, each certificate or other document evidencing any of the Warrant
Shares shall be endorsed with the legends set forth below, and Holder covenants
that, except to the extent such restrictions are waived by the Company, Holder
shall not transfer the Warrant Shares without complying with the restrictions on
transfer described in the legends endorsed thereon;
 
(a)           The following legend under the Securities Act:
 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF
UNDER SUCH ACT UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED."
 
(b)           If required by the authorities of any state in connection with the
issuance or sale of the Warrant Shares, the legend required by such state
authority.
 
(c)           The Company shall not be required (i) to transfer on its books
either this Warrant or any Warrant Shares which shall have been transferred in
violation of any of the provisions set forth in this Section 14, or (ii) to
treat as owner of such Warrant Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Warrant Shares shall
have been so transferred.
 
 
 

--------------------------------------------------------------------------------

 

(d)           Any legend endorsed on a certificate pursuant to subsection (a) or
(b) of this Section 14 shall be removed (i) if the Warrant Shares represented by
such certificate shall have been effectively registered under the Securities Act
or otherwise lawfully sold in a public transaction, or (ii) if the holder of
such Warrant Shares shall have provided the Company with an opinion from
counsel, in form and substance reasonably acceptable to the Company and from
attorneys reasonably acceptable to the Company, stating that a public sale,
transfer or assignment of the Warrant or the Warrant Shares may be made without
registration.
 
(e)           Any legend endorsed on a certificate pursuant to subsection (b) of
this Section 14 shall be removed if the Company receives an order of the
appropriate state authority authorizing such removal or if the holder of the
Warrant or the Warrant Shares provides the Company with an opinion of counsel,
in form and substance reasonably acceptable to the Company and from attorneys
reasonably acceptable to the Company, stating that such state legend may be
removed.
 
(f)            Without in any way limiting the representations set forth above,
Holder further agrees not to make any disposition of all or any portion of the
Warrant at any time other than to an affiliate of the Holder; provided, however,
that such affiliate transferee agrees in writing to be subject to the terms of
this Section 14.  In addition, the Holder agrees not to make any disposition of
all or any portion of the Warrant Shares unless:
 
(i)            There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
 
(ii)           Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and, if requested by the
Company, (A) Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration of the Warrant or any Warrant Shares under the Securities Act and
(B) the transferee shall have furnished to the Company its agreement to abide by
the restrictions on transfer set forth herein as if it were a purchaser
hereunder.
 
(g)           Notwithstanding the other provisions of this Section 14, no such
registration statement or opinion of counsel shall be required for any transfer
by a Holder, (i) if it is a partnership or a corporation, to a partner or pro
rata to its equity holder(s) of such Holder (or a third party duly authorized to
act on behalf of such Holder or its partners or equity holders), or (ii) if he
or she is an individual, to members of such individual's family for estate
planning purposes; provided, however, that the transferee agrees in writing to
be subject to the terms of this Section 14.
 
 
 

--------------------------------------------------------------------------------

 

(h)           Upon delivery of the foregoing opinion of counsel (with respect to
a transfer of the Warrant Shares) and the surrender of this Warrant to the
Company at its principal office, together with (i) the assignment form annexed
hereto as Exhibit B (the "Assignment Form") duly executed and (ii) funds
sufficient to pay any transfer tax, the Company shall, if it determines such
transfer is permitted by the terms of this Warrant, without additional charge,
execute and deliver a new Warrant in the name of the assignee named in such
instrument of assignment and this Warrant shall promptly be cancelled.
 
15.           Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall, on such terms as to
indemnity or otherwise as it may in its discretion impose (except in the event
of loss, theft, mutilation or destruction while this Warrant is in possession of
the Company's Escrow Agent, in which events the Company shall be solely
responsible) (which shall, in the case of a mutilated Warrant, include the
surrender thereof), issue a new Warrant of like denomination and tenor as the
Warrant so lost, stolen, mutilated or destroyed.  Any such new Warrant shall
constitute an original contractual obligation of the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Warrant shall be at any time
enforceable by anyone.
 
16.           Representation of Holder.  The Holder, by the acceptance hereof,
represents that it is acquiring this Warrant, and the Warrant Shares, for its
own account, for investment purposes, and not with a present view either to
sell, distribute, or transfer, or to offer for sale, distribution, or transfer,
any of the Warrant or the Warrant Shares, or any other securities issuable upon
the exercise thereof.
 
17.           Restricted Securities.  The Holder understands that the Warrant
and the Warrant Shares issuable upon exercise of the Warrant, will not be
registered at the time of their issuance under the Securities Act for the reason
that the sale provided for in this Warrant is exempt pursuant to Section 4(2) of
the Securities Act based on the representations of the Holder set forth
herein.  The Warrant Holder represents that it is experienced in evaluating
companies such as the Company, has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to suffer the total loss of the investment.  The
Holder further represents that it has had the opportunity to ask questions of
and receive answers from the Company concerning the terms and conditions of the
Warrant, the business of the Company, and to obtain additional information to
such Holder's satisfaction.  The Holder represents that it is an "Accredited
Investor" within the meaning of Rule 501 of Regulation D under the Securities
Act, as presently in effect.
 
18.           Notices.  All Notices, requests and other communications that the
Holder or the Company is required or elects to give hereunder shall be in
writing and shall be deemed to have been given (a) upon personal delivery
thereof, including by appropriate courier service, five (5) days after delivery
to the courier or, if earlier, upon delivery against a signed receipt therefore
or (b) upon transmission by facsimile or telecopier, which transmission is
confirmed, in either case addressed to the party to be notified at the address
set forth below or at such other address as such party shall have notified the
other parties hereto, by notice given in conformity with this Section 18.
 
 
 

--------------------------------------------------------------------------------

 

If to the Company:
 
MiMedx Group, Inc.
60 Chastain Center Blvd., Suite 60
Kennesaw, GA  30144
Attention:  General Counsel
Facsimile: (678) 384-6741


If to the Holder:
 
___________________________
___________________________
___________________________
Facsimile: ___________________
 
19.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged, or terminated only by an instrument in writing signed by the
party or holder hereof against which enforcement of such change, waiver,
discharge or termination is sought.  The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
 
20.           Date.  The Issuance Date of this Warrant is the date shown on the
first page above on the face hereof.  This Warrant, in all events, shall be
wholly void and of no effect after 5:00 p.m. (Eastern Time) on the Expiration
Date, except that notwithstanding any other provisions hereof, the provisions of
Section 14 shall continue in full force and effect after such date as to any
Warrant Shares or other securities issued upon the exercise of this Warrant.
 
21.           Severability.  If any provision of this Warrant is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way and shall be construed in accordance with the
purposes and tenor and effect of this Warrant.
 
22.           Governing Law.  This Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia, without
reference to its conflicts of law principles.
 
[Signatures Contained on the Following Page]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the Issuance
Date.
 

 
MiMedx Group, Inc.
       
By: 
   
Name:  Michael J. Senken
 
Title:  Chief Financial Officer



Acknowledged and Agreed:
 
HOLDER:
 

   

Name:
 
Title (if applicable):

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO
 
WARRANT
 
SUBSCRIPTION NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER IF SUCH REGISTERED HOLDER DESIRES TO
EXERCISE THIS WARRANT
 
____________
 
The undersigned hereby exercises the right to purchase Warrant Shares covered by
this Warrant according to the conditions thereof and herewith [makes payment of
$______________, the aggregate Warrant Exercise Price of such Warrant Shares in
full] [tenders solely this Warrant, or applicable portion hereof, in full
satisfaction of the Warrant Exercise Price upon the terms and conditions set
forth herein.]
 
INSTRUCTIONS FOR REGISTRATION OF STOCK
 
Name
 
(Please typewrite or print in block letters)
   
Address 
 



 

 
Holder Name:
       
By:
   
Name: 
   
Title:
         
[Net] Number of Warrant Shares Being
 
Purchased 
 

 
Dated:                                          , 20___
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO
 
WARRANT
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, ___________________________________________ hereby
 
sells, assigns and transfers unto
 
Name
 
(Please typewrite or print in block letters)
   
Address 
 

 
the right to purchase Common Stock represented by this Warrant to the extent of
shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint Attorney, to transfer the same on the books of the
Company with full power of substitution in the premises.
 
Date                                                     , 20___
 
Signature                                                                
 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Subscriber:
 
   
(Please Print Your Name Here)

 
SUBSCRIPTION AGREEMENT
 
5% CONVERTIBLE  SENIOR SECURED PROMISSORY NOTE
 
(Series $2.5 Million 2011)
 
 
 
MiMedx Group, Inc.
60 Chastain Center Blvd
Suite 60
Kennesaw, GA  30144


Re: 5% Convertible Senior Secured Promissory Note of MiMedx Group, Inc. (Series
$2.5 Million 2011)


ARTICLE 1
SUBSCRIPTION
 
Section 1.1                Subscription.  The undersigned subscriber
(“Subscriber”) hereby irrevocably subscribes for and agrees to purchase a 5%
Convertible Senior Secured Promissory Note (Series $2.5 Million 2011) (the
“Note”) from MiMedx Group, Inc., a Florida corporation (the “Company”), in the
principal amount set forth below, a contingent warrant (the “First Contingent
Warrant”) and a second contingent warrant (the “Second Contingent Warrant,” and
together with the First Contingent Warrant, collectively the “Warrants”), on the
terms and conditions described in this subscription agreement (this
“Subscription Agreement”), that certain Revolving Secured Line of Credit
Agreement (Series $2.5 Million 2011) attached hereto as Exhibit A (the “Credit
Agreement”), the Note, and a Security and Intercreditor Agreement substantially
in the form attached to the Credit Agreement as Exhibit C (the “Security
Agreement”).
 
Amount And Dollar Value Of Note Subscribed For:
 
 $__________________________________, this amount is also the amount of the
“Commitment” as defined under the Credit Agreement.
 
THE UNDERSIGNED SUBSCRIBER IS REQUIRED TO CHECK THE APPROPRIATE BOX ON THE
ACCREDITED INVESTOR CERTIFICATION FOUND ON PAGE 7 HEREOF TO CERTIFY HIS, HER OR
ITS STATUS AS AN ACCREDITED INVESTOR.
 
Section 1.2                Collateral.  The Note is secured by a first priority
security interest in all patents and other intellectual property of the Company
and its subsidiaries now owned or hereafter acquired and all accessions to,
substitutions for and replacements, products and proceeds of any of the
foregoing, pursuant to a security interest in favor of a Collateral Agent for
the benefit of Subscriber and certain other lenders to the Company, provided
that, until the Convertible Secured Promissory Notes in the principal sum of
$1,250,000 issued January 5, 2011, in connection with the acquisition of
Surgical Biologics, LLC, are paid in full, the Collateral shall  exclude (i) the
patents and other intellectual property owned by Surgical Biologics, LLC, and
(ii) all accessions to, substitutions for and replacements, products and
proceeds thereof.  The Collateral Agent appointed under the Security Agreement
will be authorized to take action on behalf of the holders of the Notes, upon
the decision of the Majority in Interest.
 
Section 1.3                Conversion.  The Notes are convertible into common
stock of the Company at $1.00 per share at any time at the election of the
Subscriber, as more particularly described in the Note.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.4                Acceptance or Rejection.  The undersigned understands
that the Company will accept this subscription (and only with respect to it)
only after the undersigned has executed and delivered this Subscription
Agreement and the Counterpart Signature Pages to the Credit Agreement, the Note,
the Warrants, the Security Agreement, and a Registration Rights Agreement
substantially in the form attached to the Credit Agreement as Exhibit F (the
“Registration Rights Agreement”).  The undersigned acknowledges that the
undersigned may not withdraw this subscription, but that the Company reserves
the right, in its sole discretion, to accept or reject this subscription, in
whole or in part.
 
In the event this subscription is rejected in part by the Company, there shall
be returned to the undersigned the difference between the subscription amount
paid to it and the subscription price allocable to the Note accepted. In the
event this subscription is rejected in its entirety, the subscription amount
paid will be promptly returned to the undersigned without deduction and without
interest, and this Subscription Agreement shall thereafter have no force or
effect.
 
ARTICLE 2
INVESTOR REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The undersigned makes the following representations, warranties and covenants
with the intent that the same will be relied upon by the Company:
 
Section 2.1                Information.  The undersigned acknowledges that the
undersigned has been offered the opportunity to obtain information, to verify
the accuracy of the information received by him, her or it and to evaluate the
merits and risks of this investment and to ask questions of and receive
satisfactory answers concerning the terms and conditions of this
investment.  The undersigned understands that information regarding the Company
is on file with the Securities and Exchange Commission (“SEC”), and the
undersigned has reviewed such documents and information as he, she or it has
deemed necessary in order to make an informed investment decision with respect
to the investment being made hereby. The Company has made its officers available
to the undersigned to answer questions concerning the Company and the investment
being made hereby.  In making the decision to purchase the Note, the undersigned
has relied and will rely solely upon independent investigations made by him, her
or it.  The undersigned is not relying on the Company with respect to any tax or
other economic considerations involved in this investment.  Other than as set
forth in Article 3 hereof, no representations or warranties have been made to
the undersigned by the Company.  To the extent the undersigned has deemed it
appropriate, the undersigned has consulted with his, her or its own attorneys
and other advisors with respect to all matters concerning this investment.
 
Section 2.2                Not a Registered Offering.  The undersigned
understands that the Note (including any securities issuable upon conversion
thereof) and the Warrants (and any securities issuable upon conversion thereof)
have not been and will not being registered with the SEC nor with the
governmental entity charged with regulating the offer and sale of securities
under the securities laws and regulations of the state of residence of the
undersigned and are being offered and sold pursuant to the exemption from
registration provided in Section 4(2) of the Securities Act of 1933, as amended
(the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) promulgated
under the 1933 Act by the SEC and limited exemptions provided in the “Blue Sky”
laws of the state of residence of the undersigned, and that no governmental
agency has recommended or endorsed the Note or the Warrants nor made any finding
or determination relating to the fairness for investment of the Note (including
any securities issuable upon conversion thereof) or the Warrants (including any
securities issuable upon conversion thereof) or of the adequacy of the
information on file with the SEC or this Subscription Agreement.  The
undersigned is unaware of, and is in no way relying on, any form of general
solicitation or general advertising in connection with the offer and sale of the
Note (including any securities issuable upon conversion thereof) or the Warrants
(including any securities issuable upon conversion thereof).  The undersigned is
purchasing the Note and Warrants without being furnished any offering or sales
literature or prospectus.
 
Section 2.3                Purchase for Investment.  The undersigned is
subscribing for the Note and the Warrants solely for his, her or its own account
for investment purposes and not with a view to, or with any intention of, a
distribution, sale or subdivision for the account of any other individual,
corporation, firm, partnership, limited liability company, joint venture,
association or person. The undersigned represents that he, she or it understands
that there is no public market for the Note or the Warrants and that no such
market will ever exist.  The undersigned represents that if he, she, or it has
received certain confidential information concerning a transaction by which it
is contemplated that the Company may acquire another company, he, she, or it
understands that such information is speculative in nature and that there is no
guarantee that such possible acquisition transaction will be consummated, or, if
consummated, will be successful or result in an increase in shareholder value.
 
 
 

--------------------------------------------------------------------------------

 

Section 2.4                Accredited Investor and other Investment
Representations.  The undersigned represents and warrants that the undersigned
is an “accredited investor” as defined in Rule 501(a) of Regulation D under the
1933 Act and that the undersigned has accurately completed the Accredited
Investor Certification, which precedes the signature page to this Subscription
Agreement.
 
Section 2.5                Restrictions on Transfer.
 
(a)           The undersigned understands and agrees that because the offer and
sale of the Note and the Warrants subscribed for herein have not been registered
under federal or state securities laws, the Note (including any securities
issuable upon conversion thereof) and the Warrants (and any securities issuable
upon conversion thereof) acquired may not at any time be sold or otherwise
disposed of by the undersigned unless it is registered under the 1933 Act or
there is applicable to such sale or other disposition one of the exemptions from
registration set forth in the 1933 Act, the rules and regulations of the SEC
thereunder and applicable state law.  The undersigned further understands that
the Company has no obligation or present intention to register the Note
(including any securities issuable upon conversion thereof) or the Warrants (and
any securities issuable upon conversion thereof), or to permit its sale other
than in strict compliance with the 1933 Act, SEC rules and regulations
thereunder, and applicable state law.  The undersigned recognizes that, as a
result of the aforementioned restrictions, there is no and will be no public
market for the Note or the Warrants subscribed for hereunder.  The undersigned
expects to hold the Note (and any securities issuable upon conversion thereof)
and the Warrants (and any securities issuable upon conversion thereof) for an
indefinite period and understands that the undersigned will not readily be able
to liquidate this investment even in case of an emergency.
 
(b)           The Note (and the securities to be issued to the undersigned upon
conversion thereof) and the Warrants (and any securities issuable upon
conversion thereof) shall have endorsed thereon legends substantially as
follows:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT (AND THE SECURITIES INTO WHICH IT
IS CONVERTIBLE) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNDER APPLICABLE
STATE SECURITIES LAWS.”
 
Section 2.6                      Investment Risks. The undersigned represents
that he, she or it has read and understands all of the “Risk Factors” set forth
in the Company’s most recent Form 10-K and Form 10-Q on file with the
SEC.  Without limiting the foregoing, the undersigned has such knowledge and
experience in financial and business matters that he, she or it is capable of
evaluating the merits and risks of an investment in the Note.  The undersigned
recognizes that the Company is a development stage company with an extremely
limited financial and operating history, that the development of medical devices
is difficult, time consuming, and expensive, and that an investment in the
Company involves very significant risks.  The undersigned further recognizes
that (A) an investment in the Company is highly speculative, (B) an investor may
not be able to liquidate his, her or its investment, (C) transferability of the
Note is extremely limited, (D) in the event of a disposition, the investor could
sustain a loss of his, her or its entire investment, and (E) the Company intends
to continue to raise additional funds in the near future through the sale of
equity, and that any such sale below the conversion events set forth in the Note
may be on terms to investors that are more favorable than the terms to the
undersigned.  The undersigned is capable of bearing the economic risks of an
investment in the Note and the Warrants, including, but not limited to, the
possibility of a complete loss of the undersigned’s investment, as well as
limitations on the transferability of the Note and the Warrants, which may make
the liquidation of an investment in the Note and the Warrants difficult or
impossible for the indefinite future.  The undersigned acknowledges that legal
advice has been provided to the Company by Womble Carlyle Sandridge & Rice,
PLLC, and that such law firm has neither provided advice to the Subscriber nor
performed any due diligence on the Subscriber’s behalf.  The undersigned
acknowledges that he, she or it has been advised to seek his, her or its own
independent counsel from attorneys, accountants and other advisors with respect
to an investment in this offering.
 

 
 

--------------------------------------------------------------------------------

 

Section 2.7                Residence.  The undersigned, if a natural person, is
a bona fide resident of the state set forth in his or her address on the
signature page to this Subscription Agreement.  The undersigned, if an entity,
has its principal place of business at the mailing address set forth on the
signature page of this Subscription Agreement.
 
Section 2.8                Investor Information; Survival of Representations and
Warranties and Covenants.  The representations, warranties, covenants and
agreements contained in this Article 2 shall survive the date hereof.  Any
information that the undersigned is furnishing to the Company in this
Subscription Agreement is correct and complete as of the date of this
Subscription Agreement and if there should be any material change in such
information prior to his, her or its admission as a shareholder of the Company,
the undersigned will immediately furnish such revised or corrected information
to the Company.
 
Section 2.9                Due Organization.  If the undersigned is a
corporation, partnership or limited liability company, the undersigned is duly
organized, validly existing and in good standing under the jurisdiction of its
organization, has all requisite power and authority to own, lease and operate
its properties, to carry on its business as currently being conducted, to enter
into this Subscription Agreement and to perform its obligations hereunder and
thereunder.
 
Section 2.10              Due Authorization.  If the undersigned is a
corporation, partnership or limited liability company, the execution, delivery
and performance by the undersigned of this Subscription Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the undersigned.
 
Section 2.11              Capacity.  If the undersigned is an individual, the
undersigned has the capacity to execute, deliver and perform this Subscription
Agreement.
 
Section 2.12              Enforceability.  This Subscription Agreement will be,
upon its execution and delivery, a valid and binding obligation of the
undersigned, enforceable against the undersigned in accordance with its terms.
 
Section 2.13              No Conflicts.  Neither the execution, delivery or
performance by the undersigned of this Subscription Agreement, nor the
consummation by the undersigned of the transactions contemplated hereby will (A)
conflict with or result in a breach of any provision of the undersigned’s
certificate of incorporation, bylaws or other organizational documents, (B)
cause a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any agreement,
instrument or obligation to which the undersigned is a party or (C) violate any
law, statute, rule, regulation, judgment, order, writ, injunction or decree of
any court, administrative agency or governmental body, in each case applicable
to the undersigned or its properties or assets.
 
Section 2.14              No Approvals.  No filing with, and no permit,
authorization, consent or approval of, any person (governmental or private) is
necessary for the consummation by the undersigned of the transactions
contemplated by this Subscription Agreement.
 
Section 2.15              Brokerage Commissions and Finders’ Fees.  Neither the
undersigned nor anyone acting on the undersigned’s behalf has taken any action
which has resulted, or will result, in any claims for brokerage commissions or
finders’ fees by any person in connection with the transactions contemplated by
this Subscription Agreement.
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE 3
COMPANY REPRESENTATIONS AND WARRANTIES
 
The Company makes the following representations and warranties with the intent
that the same may be relied upon by the undersigned:
 
Section 3.1                Due Organization.  The Company is a corporation duly
organized, validly existing and in good standing under the jurisdiction of its
organization, has all requisite power and authority to own, lease and operate
its properties, to carry on its business as currently being conducted, to enter
into this Subscription Agreement and to perform its obligations hereunder.
 
Section 3.2                Due Authorization.  The execution, delivery and
performance by the Company of this Subscription Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company.
 
Section 3.3                Enforceability.  This Subscription Agreement is, or
upon its execution and delivery will be, a valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms.
 
Section 3.4                No Conflicts.  Neither the execution, delivery or
performance by the Company of this Subscription Agreement, nor the consummation
by the Company of the transactions contemplated hereby, will (A) conflict with
or result in a breach of any provision of the Company’s articles of
incorporation or bylaws, (B) cause a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any agreement, instrument or obligation to which the Company is a
party or (C) violate any law, statute, rule, regulation, judgment, order, writ,
injunction or decree of any court, administrative agency or governmental body,
in each case applicable to the Company or its properties or assets.
 
Section 3.5                No Approvals.  Assuming the accuracy of the
representations and warranties contained in Article 2, no filing with, and no
permit, authorization, consent or approval of, any person (governmental or
private) is necessary for the consummation by the Company of the transactions
contemplated by this Subscription Agreement, other than filings under Federal
and state securities laws.
 
ARTICLE 4
MISCELLANEOUS PROVISIONS
 
Section 4.1                Notices and Addresses.  All notices required to be
given under this Subscription Agreement shall be in writing and shall be mailed
by certified or registered mail, hand delivered or delivered by next business
day courier.  Any notice to be sent to the Company shall be mailed to the
principal place of business of the Company as shown in the addressee block on
the first page of this Subscription Agreement, or at such other address as the
Company may specify in a notice sent to the undersigned in accordance with this
Section.  All notices to the undersigned shall be mailed or delivered to the
address set forth on the signature page to this Subscription Agreement or to
such other address as the undersigned may specify in a notice sent to the
Company in accordance with this Section.  Notices shall be effective on the date
three days after the date of mailing or, if hand delivered or delivered by next
day business courier, on the date of delivery; provided, however, that notices
to the Company shall be effective upon receipt.
 
Section 4.2                Governing Law; Jurisdiction.  (A) THIS SUBSCRIPTION
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES,
(B) THE UNDERSIGNED HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
GEORGIA STATE COURT SITTING IN COBB COUNTY, GEORGIA OR THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR ANY
AGREEMENT CONTEMPLATED HEREBY, AND (C) THE UNDERSIGNED HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION FEDERAL COURT.  THE UNDERSIGNED
FURTHER WAIVES ANY OBJECTION TO VENUE IN SUCH COURT AND ANY OBJECTION TO AN
ACTION OR PROCEEDING IN SUCH COURT ON THE BASIS OF A NON-CONVENIENT FORUM.  THE
UNDERSIGNED FURTHER AGREES THAT ANY ACTION OR PROCEEDING BROUGHT AGAINST THE
COMPANY SHALL BE BROUGHT EXCLUSIVELY IN SUCH COURTS.  THE UNDERSIGNED AGREES TO
WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY.
 
 
 

--------------------------------------------------------------------------------

 

Section 4.3                Assignability.  This Subscription Agreement and the
rights, interests and obligations hereunder are not transferable or assignable
by the undersigned and the undersigned acknowledges and agrees that any transfer
or assignment of the Note shall be made only in accordance with all applicable
laws.
 
Section 4.4                Successors and Assigns.  This Subscription Agreement
shall be binding upon and inure to the benefit of the parties hereto, and each
of their respective legal representatives and permitted successors.
 
Section 4.5                Counterparts.  This Subscription Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which shall constitute one instrument.
 
Section 4.6                Modifications To Be in Writing.  This Subscription
Agreement constitutes the entire understanding of the parties hereto with
respect to the subject matter hereof and no amendment, restatement, modification
or alteration will be binding unless the same is in writing signed by the party
against whom any such amendment, restatement, modification or alteration is
sought to be enforced. The Note(s) may be amended or any provision thereof
waived with the written consent of the Company and the Lender(s) (as defined in
the Credit Agreement) of a majority of the aggregate then outstanding principal
amount of the Note(s); provided, however, that any such amendment or waiver that
disproportionately affects any Lender shall require the written consent of such
Lender.
 
Section 4.7                Captions.  The captions are inserted for convenience
of reference only and shall not affect the construction of this Subscription
Agreement.
 
Section 4.8                Validity and Severability.  If any provision of this
Subscription Agreement is held invalid or unenforceable, such decision shall not
affect the validity or enforceability of any other provision of this
Subscription Agreement, all of which other provisions shall remain in full force
and effect.
 
Section 4.9                Statutory References.  Each reference in this
Subscription Agreement to a particular statute or regulation, or a provision
thereof, shall be deemed to refer to such statute or regulation, or provision
thereof, or to any similar or superseding statute or regulation, or provision
thereof, as is from time to time in effect.
 
****
 
 
 

--------------------------------------------------------------------------------

 

Accredited Investor Certification
 
YOU MUST BE ABLE TO CHECK OFF AT LEAST ONE OF THE BOXES BELOW IN ORDER TO
PURCHASE THE NOTE.
 
ð
The undersigned is a natural person who had individual income of more than
$200,000 in each of the most recent two years or joint income with his spouse in
excess of $300,000 in each of the most recent two years and reasonably expects
to reach that same income level for this year; “income”, for purposes hereof,
should be computed as follows:  individual adjusted gross income, as reported
(or to be reported) on a federal income tax return, increased by (a) any
deduction of long-term capital gains under section 1202 of the Internal Revenue
Code of 1986 (the “Code”), (b) any deduction for depletion under Section 611 et
seq. of the Code, (c) any exclusion for interest under Section 103 of the Code
and (d) any losses of a partnership as reported on Schedule E of Form 1040;

 
ð
The undersigned is a natural person whose individual net worth (i.e., total
assets in excess of total liabilities), or joint net worth with his spouse, will
at the time of purchase of the Note be in excess of $1,000,000 (excluding the
value of the undersigned’s primary residence);

 
ð
The undersigned is a corporation, Massachusetts or similar business trust,
partnership, or limited liability company, or any organization described in
Section 501(c)(3) of the Internal Revenue Code, not formed for the specific
purpose of acquiring the Note, with total assets in excess of $5,000,000;

 
ð
The undersigned is a trust (other than a revocable grantor trust), which trust
has total assets in excess of $5,000,000, which is not formed for the specific
purpose of acquiring the Note offered hereby and whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D and who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the risks and merits of an investment in the Note;

 
ð
The undersigned is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, and either: (a) the investment
decision will be made by a plan fiduciary, as defined in Section 3(21) of such
act, which is either a bank, insurance company, or a registered investment
adviser; or (b) the employee benefit plan has total assets in excess of
$5,000,000; or (c) the employee benefit plan is a self-directed plan, including
an Individual Retirement Account, with the meaning of Title I of such act, and
the person directing the purchase is an Accredited Investor**;

 
**NOTE.  If the undersigned is relying solely on this item for its Accredited
Investor status, please print the name of the person directing the purchase in
the following space and furnish a completed and signed Accredited Investor
Certification for such person.
 
ð
The undersigned is an investor otherwise satisfying the requirements of Section
501(a)(1), (2) or (3) of Regulation D promulgated under the 1933 Act, which
includes, but is not limited to, a self-directed employee benefit plan where
investment decisions are made solely by persons who are “accredited investors”
as otherwise defined in Regulation D;

 
ð
The undersigned is a member of the Board of Directors or an executive officer of
the Company; or

 
ð
The undersigned is an entity (including an IRA or revocable grantor trust but
other than a conventional trust) in which all of the equity owners meet the
requirements of at least one of the above subparagraphs.

 
 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT
COUNTERPART SIGNATURE PAGE
 
If the subscriber is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or a COMMUNITY PROPERTY:
 

     
Print Name(s)
 
Social Security Number(s)
           
Signature(s) of subscriber(s)
 
Signature(s) of subscriber(s)
           
Date
 
Address:
 
               

 
If the subscriber is a PARTNERSHIP, CORPORATION, LLC or TRUST:
 

     
Name of Entity
  Federal Taxpayer ID Number            
By:
         
Name:
    State of Organization  
Title:
                                Address:  
Date
                     

 
SUBSCRIPTION ACCEPTED AND AGREED TO this _____ day of _______________ 2011.
 
MiMedx Group, Inc.
                 
By:
     
Name:
     
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the “Agreement”) made effective as of
______________ __, 2011 is entered into by and among MiMedx Group, Inc., a
Florida corporation (the “Company”), and ________________________ (“Lender”).


WHEREAS, the Company has issued to Lender that certain 5% Convertible Senior
Secured Promissory Note (Series $2.5 Million 2011) of even date herewith (the
“Note”), in connection with which the Company wishes to grant certain
registration rights to the Lender;


NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto
covenant and agree as follows:


Section 1.               Certain Definitions.  As used in this Agreement, the
following terms shall have the following respective meanings:


“Affiliate” means any Person that directly or indirectly is controlled by or is
under common control with the Lender.


“Articles of Incorporation” means the Company’s Articles of Incorporation in
effect on the date hereof and as amended, modified or restated from time to
time.


“Blue Sky Application” has the meaning ascribed to such term in Section 4(a)
hereof.


“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act and the Exchange Act.


“Common Stock” means the common stock of the Company and any other securities
into which or for which any of the common stock of the Company may be converted
or exchanged pursuant to a stock split, stock dividend, plan of
recapitalization, reorganization, merger, consolidation, sale of assets or other
similar transaction.


“Exchange Act” means the Securities Exchange Act of 1934, or any similar or
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.


“Forms S-1 and S-3” means Forms S-1 and S-3, as the case may be, promulgated
under the Securities Act and as in effect on the date hereof or any similar or
successor forms promulgated under the Securities Act or adopted by the
Commission.


“Offering” has the meaning ascribed to such term in the Preamble hereto.


 “Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization, or a
government or any agency or political subdivision thereof.


 “Registrable Shares” means the Common Stock issuable to the Lender upon a
Voluntary Conversion (as defined in the Note).


“Registration Expenses” has the meaning ascribed to such term in Section 7
hereof.


“Rule 144” means Rule 144 promulgated under the Securities Act or any similar or
successor rule, as the same shall be in effect from time to time.

 
 

--------------------------------------------------------------------------------

 

“Rule 145” means Rule 145 promulgated under the Securities Act or any similar or
successor rule, as the same shall be in effect from time to time.


“Securities Act” means the Securities Act of 1933, or any similar or successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.


“Selling Expenses” has the meaning ascribed to such term in Section 7 hereof.


Section 2.              “Piggy-Back” Registrations.


(a)           If the Company at any time after, and no earlier than, the
occurrence of a Voluntary Conversion (as defined in the Note) at a time when its
equity securities are registered under Section 12 of the Exchange Act, proposes
to register under the Securities Act any of its securities, whether for its own
account or for the account of other security holders or both (except with
respect to registration statements on Forms S-4, S-8 or any successor to such
forms or another form not available for registering the Registrable Shares for
sale to the public or any registration statement including only securities
issued pursuant to a dividend reinvestment plan), each such time it will
promptly give written notice to all holders of Registrable Shares of its
intention so to do.  Upon the written request of any such holder, received by
the Company within 20 days after the giving of any such notice by the Company,
to register any or all of its Registrable Shares, the Company will use its
commercially reasonable efforts to cause the Registrable Shares as to which
registration shall have been so requested to be included in the securities to be
covered by the registration statement proposed to be filed by the Company, all
to the extent requisite to permit the sale or other disposition by the holder
(in accordance with its written request) of such Registrable Shares so
registered.  The Company shall be obligated to include in such registration
statement only such limited portion of Registrable Shares with respect to which
such holder has requested inclusion hereunder.


(b)           If the registration of which the Company gives notice as provided
above is for a registered public offering involving an underwriting, the Company
shall so advise the holders of Registrable Shares as a part of the written
notice given pursuant to this Section 2.  In such event the right of any holder
of Registrable Shares to registration pursuant to this Section 2 shall be
conditioned upon such holder’s participation in such underwriting to the extent
provided herein.  All holders of Registrable Shares proposing to distribute
their securities through such underwriting shall (together with the shares of
Common Stock to be registered by the Company and shares of Common Stock held by
Persons who by virtue of agreements with the Company are entitled to include
shares in such registration) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for underwriting by the
Company.  If any holder of Registrable Shares disapproves of the terms of any
such underwriting, that holder may elect to withdraw therefrom by timely written
notice to the Company and the underwriter.  Any Registrable Shares or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration.


(c)           Notwithstanding any other provision of this Section 2, if the
underwriter determines that marketing factors require a limitation on the number
of shares to be underwritten or if the Commission imposes such a limitation,
such limitation will be imposed pro rata with respect to all securities whose
holders have a contractual, incidental (“Piggy-Back”) right to include such
securities in the registration statement and as to which inclusion has been
requested pursuant to such right, provided, however, that no such reduction
shall reduce the number of securities held by holders of Registrable Shares
proposing to distribute their securities through such underwriting if any
securities are to be included in such underwriting for the account of any Person
other than the Company or holders of Registrable Shares other than a holder
exercising a demand or required registration right.


(d)           Notwithstanding the foregoing provisions, the Company may withdraw
any registration statement referred to in this Section 2 without thereby
incurring any liability to the holders of Registrable Shares.

 
- 2 -

--------------------------------------------------------------------------------

 

Section 3.              Expiration of Obligations. The obligations of the
Company to register Registrable Shares pursuant to Section 2 of this Agreement
shall expire on the first to occur of (i) the date when the holder of such
shares shall be able to sell its Registrable Shares under Rule 144, or (ii) when
no Registrable Shares are outstanding.


Section 4.              Indemnification; Procedures; Contribution.


(a)           In the event that the Company registers any of the Registrable
Shares under the Securities Act in accordance with this Agreement, the Company
will, to the extent permitted by law, indemnify and hold harmless each holder
and each underwriter of the Registrable Shares (including their officers,
directors, affiliates and partners) so registered (including any broker or
dealer through whom such shares may be sold) and each Person, if any, who
controls such holder or any such underwriter within the meaning of Section 15 of
the Securities Act from and against any and all losses, claims, damages,
expenses or liabilities, joint or several, to which they or any of them become
subject under the Securities Act or under any other statute or at common law or
otherwise, and, except as hereinafter provided, will reimburse each such holder,
each such underwriter and each such controlling Person, if any, for any legal or
other expenses reasonably incurred by them or any of them in connection with
investigating or defending any actions whether or not resulting in any
liability, insofar as such losses, claims, damages, expenses, liabilities or
actions arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in the registration statement,
any filing with any state or federal securities commission or agency or any
prospectus, offering circular or other document created or approved by the
Company incident to such registration (including any related notification,
registration statement under which such Registrable Shares were registered under
the Securities Act pursuant to Section 2 of this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof), (ii) any blue sky application or other document executed by the
Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Shares under the securities laws thereof
(any such application, document or information herein called a “Blue Sky
Application”), (iii) any omission or alleged omission to state in any such
registration statement, prospectus, amendment or supplement or in any Blue Sky
Application executed or filed by the Company, a material fact required to be
stated therein or necessary to make the statements therein not misleading, (iv)
any violation by the Company or its agents of the Securities Act or any rule or
regulation promulgated under the Securities Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration, or (v) any failure to register or qualify the
Registrable Shares in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company (the undertaking
of any underwriter chosen by the Company being attributed to the Company) will
undertake such registration or qualification (provided that in such instance the
Company shall not be so liable if it has used its  commercially reasonable
efforts to so register or qualify the Registrable Shares) and will reimburse
each such holder, and such officer, director and partner, each such underwriter
and each such controlling Person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, promptly after being so incurred, provided,
however, that the Company will not be liable in any such case (i) if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with written information furnished by any holder,
any underwriter or any controlling Person in writing specifically for use in
such registration statement or prospectus, or (ii) in the case of a sale
directly by such holder of Registrable Shares (including a sale of such
Registrable Shares through any underwriter retained by such holder of
Registrable Shares to engage in a distribution solely on behalf of such holder
of Registrable Shares), such untrue statement or alleged untrue statement or
omission or alleged omission was contained in a preliminary prospectus and
corrected in a final or amended prospectus, and such holder of Registrable
Shares failed to deliver a copy of the final or amended prospectus at or prior
to the confirmation of the sale of Registrable Shares to the Person asserting
any such loss, claim, damage or liability in any case where such delivery is
required by the Securities Act or any state securities laws.


(b)           In the event of a registration of any of the Registrable Shares
under the Securities Act pursuant to Section 2 of this Agreement, each seller of
such Registrable Shares thereunder, severally and not jointly, will indemnify
and hold harmless the Company, each Person, if any, who controls the Company
within the meaning of the Securities Act, each officer of the Company who signs
the registration statement, each director of the Company, each other seller of
Registrable Shares, each underwriter and each Person who controls any
underwriter within the meaning of the Securities Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, other seller, underwriter or controlling Person may become
subject under the Securities Act or otherwise, solely insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any prospectus offering circular or other document incident to
such registration (including any related notification, registration statement
under which such Registrable Shares were registered under the Securities Act
pursuant to Section 2, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof), or any Blue Sky Application or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, other seller, underwriter and controlling Person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
promptly after being so incurred, provided, however, that such seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such seller, as such, furnished
in writing to the Company by such seller specifically for use in such
registration statement or prospectus; and provided, further, that the liability
of each seller hereunder shall be limited to the proportion of any such loss,
claim, damage, liability or expense which is equal to the proportion that the
public offering price of all securities sold by such seller under such
registration statement bears to the total public offering price of all
securities sold thereunder, but not in any event to exceed the net proceeds
received by such seller from the sale of Registrable Shares covered by such
registration statement.  Not in limitation of the foregoing, it is understood
and agreed that, except as set forth in Section 4(e), the indemnification
obligations of any seller hereunder pursuant to any underwriting agreement
entered into in connection herewith shall be limited to the obligations
contained in this subparagraph (b).

 
- 3 -

--------------------------------------------------------------------------------

 

(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 4 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 4 if and to the extent the indemnifying party is prejudiced by such
omission.  In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 4 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the indemnifying party or
that the interests of the indemnified party reasonably may be deemed to conflict
with the interests of the indemnifying party, the indemnified party shall have
the right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the indemnifying party as incurred.  No indemnifying party,
in the defense of any such claim or action, shall, except with the consent of
each indemnified party, which consent shall not be unreasonably withheld or
delayed, consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or action, and the indemnification agreements contained in
Sections 6(a) and 6(b) shall not apply to any settlement entered into in
violation of this sentence.  Each indemnified party shall furnish such
information regarding itself or the claim in question as an indemnifying party
may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.

 
- 4 -

--------------------------------------------------------------------------------

 

(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any holder of
Registrable Shares exercising rights under this Agreement, or any controlling
Person of any such holder, makes a claim for indemnification pursuant to this
Section 4 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 4 provides for
indemnification in such case, or (ii) contribution under the Securities Act may
be required on the part of any such selling holder or any such controlling
Person in circumstances for which indemnification is provided under this Section
4, then, and in each such case, the Company and such holder will contribute to
the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that such holder
is responsible for the portion represented by the percentage that the public
offering price of its Registrable Shares offered by the registration statement
bears to the public offering price of all securities offered by such
registration statement, and the Company is responsible for the remaining
portion, provided, however, that, in any such case, (A) no such holder of
Registrable Shares will be required to contribute any amount in excess of the
proceeds received from the sale of all such Registrable Shares offered by it
pursuant to such registration statement and (B) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.


(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.


(f)           The indemnities and obligations provided in this Section 4 shall
survive the completion of any offering of Registrable Shares and the transfer of
any Registrable Shares by such holder.


Section 5.              Exchange Act Registration and Rule 144 Reporting.  With
a view to making available the benefits of certain rules and regulations of the
Commission which may at any time permit the sale of the Registrable Shares to
the public without registration, at all times after 180 days after (i) any
registration statement covering a public offering of securities of the Company
under the Securities Act shall have become effective, or (ii) the Company’s
equity securities shall have been registered pursuant to Section 12 of the
Exchange Act, the Company agrees that it will use its commercially reasonable
efforts to:


(a)           Make and keep public information available, as those terms are
understood and defined in Rule 144, at all times after the date the Company
becomes subject to the reporting requirements of either Section 13 or Section
15(d) of the Exchange Act;


(b)           File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;


(c)           Furnish to each holder of Registrable Shares forthwith upon
request (A) a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 and, at any time after it has become subject
to such reporting requirements, of the Securities Act and the Exchange Act, or
that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3 (at any time after the Company so qualifies), (B) a copy of the most
recent annual or quarterly report of the Company and (C) such other information,
reports and documents so filed by the Company as such holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such holder to sell any Registrable Shares without registration; and

 
- 5 -

--------------------------------------------------------------------------------

 

(d)           Make available to the Lender the same services with regard to
customary Rule 144 legal opinions as it provides to its affiliates.


Section 6.              Registration Procedures.


(a)           If and whenever the Company is required by the provisions of
Section 2 of this Agreement to use its commercially reasonable efforts to effect
the registration of any Registrable Shares under the Securities Act, the Company
will, as expeditiously as possible:


(i)   Prepare and file with the Commission a registration statement with respect
to such securities including executing an undertaking to file post-effective
amendments and use its commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby;


(ii)   Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for the period
specified herein and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares covered by such
registration statement in accordance with the sellers’ intended method of
disposition set forth in such registration statement for such period;


(iii)  Furnish to each seller of Registrable Shares and to each underwriter such
number of copies of the registration statement and each such amendment and
supplement thereto (in each case including all exhibits) and the prospectus
included therein (including each preliminary prospectus) as such Persons
reasonably may request in order to facilitate the public sale or other
disposition of the Registrable Shares covered by such registration statement;


(iv) Use its commercially reasonable efforts to register or qualify the
Registrable Shares covered by such registration statement under the securities
or “blue sky” laws of such jurisdictions as the sellers of Registrable Shares
or, in the case of an underwritten public offering, the managing underwriter
reasonably shall request, provided that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction, unless the Company is
already subject to service in such jurisdiction;


(v)   Use its commercially reasonable efforts to list the Registrable Shares
covered by such registration statement with any securities exchange or quotation
system on which the Common Stock of the Company is then listed;


(vi)  Use its commercially reasonable efforts to comply with all applicable
rules and regulations under the Securities Act and Exchange Act;


(vii) Immediately notify each seller of Registrable Shares and each underwriter
under such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly prepare and
furnish to such seller a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Registrable Shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;

 
- 6 -

--------------------------------------------------------------------------------

 

(viii) If the offering is underwritten and at the request of any seller of
Registrable Shares, furnish on the date that Registrable Shares are delivered to
the underwriters for sale pursuant to such registration (i) an opinion, in
customary form and dated the effective date of the registration statement, of
counsel representing the Company for the purposes of such registration,
addressed to the underwriters to such effect as reasonably may be requested by
counsel for the underwriters and copies of such opinion addressed to the sellers
of Registrable Shares and (ii) a letter dated such date from the independent
public accountants retained by the Company, addressed to the
underwriters  stating that they are independent public accountants within the
meaning of the Securities Act and that, in the opinion of such accountants, the
financial statements of the Company included in the registration statement or
the prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five business days
prior to the date of such letter) with respect to such registration as such
underwriters reasonably may request;


(ix)    Upon reasonable notice and at reasonable times during normal business
hours, make available for inspection by each seller of Registrable Shares, any
underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, reasonable access to all financial and other records, pertinent
corporate documents and properties of the Company, as such parties may
reasonably request, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement;


(x)     Cooperate with the selling holders of Registrable Shares and the
managing underwriter, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Shares to be sold, such certificates to
be in such denominations and registered in such names as such holders or the
managing underwriter may request at least two business days prior to any sale of
Registrable Shares; and


(xi)    Permit any holder of Registrable Shares which holder, in the sole and
exclusive judgment, exercised in good faith, of such holder, might be deemed to
be a controlling Person of the Company, to participate in good faith in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Company in writing, which in the
reasonable judgment of such holder and its counsel should be included.


(b)           For purposes of this Agreement, the period of distribution of
Registrable Shares in a firm commitment underwritten public offering shall be
deemed to extend until each underwriter has completed the distribution of all
securities purchased by it, and the period of distribution of Registrable Shares
in any other registration shall be deemed to extend until the earlier of the
sale of all Registrable Shares covered thereby or 180 days after the effective
date thereof, provided, however, in the case of any registration of Registrable
Shares on Form S-3 or a comparable or successor form which are intended to be
offered on a continuous or delayed basis, such 180 day-period shall be extended,
if necessary, to keep the registration statement effective until all such
Registrable Shares are sold, provided that Rule 415, or any successor or similar
rule promulgated under the Securities Act, permits the offering to be conducted
on a continuous or delayed basis, and provided further that applicable rules
under the Securities Act governing the obligation to file a post-effective
amendment, permit, in lieu of filing a post-effective amendment which (y)
includes any prospectus required by Section 10(a)(3) of the Securities Act or
(z) reflects facts or events representing a material or fundamental change in
the information set forth in the registration statement, the incorporation by
reference of information required to be included in (y) and (z) above contained
in periodic reports filed pursuant to Section 13 or 15(d) of the Exchange Act in
the registration statement.


(c)           Whenever under the preceding Sections of this Agreement the
holders of Registrable Shares are registering such shares pursuant to any
registration statement, each such holder agrees to (i) timely provide in writing
to the Company, at its request, such information and materials as the Company
may reasonably request in order to effect the registration of such Registrable
Shares in compliance with federal and applicable state securities laws, and (ii)
provide the Company with appropriate representations with respect to the
accuracy of such information provided by such Sellers pursuant to subsection
(i).

 
- 7 -

--------------------------------------------------------------------------------

 

Section 7.              Expenses.  In the case of any registration statement
under Section 2 of this Agreement, the Company shall bear all costs and expenses
of each such registration, including, but not limited to, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the National Association of Securities Dealers, Inc.
(as any successor thereto), transfer taxes, fees of transfer agents and
registrars, costs of any insurance which might be obtained by the Company with
respect to the offering by the Company and the reasonable fees and disbursements
of one counsel selected by a majority in interest of the sellers of Registrable
Shares (collectively, “Registration Expenses”).  The Company shall have no
obligation to pay or otherwise bear any portion of the underwriters’ commissions
or discounts attributable to the Registrable Shares (“Selling Expenses”).  All
Selling Expenses in connection with each registration statement under Section 2
of this Agreement shall be borne by the participating sellers (including the
Company, where applicable) in proportion to the number of shares registered by
each, or by such participating sellers other than the Company (to the extent the
Company shall be a seller) as they may agree.


Section 8.              Delay of Registration.  For a period not to exceed 180
days, the Company shall not be obligated to prepare and file, or be prevented
from delaying or abandoning, a registration statement pursuant to this Agreement
at any time when the Company furnishes to holders of Registrable Shares that
have requested to have such Registrable Shares included in a registration
statement covered by the terms of this Agreement a certificate signed by the
President of the Company stating that in the good faith judgment of the Board of
Directors of the Company the filing thereof at the time requested, or the
offering of Registrable Shares pursuant thereto, would be seriously detrimental
to the Company or its stockholders, or materially and adversely affect (a) a
pending or scheduled public offering of the Company’s securities, (b) an
acquisition, merger, recapitalization, consolidation, reorganization or similar
transaction by or of the Company, (c) pre-existing and continuing negotiations,
discussions or pending proposals with respect to any of the foregoing
transactions, or (d) the financial condition of the Company in view of the
disclosure of any pending or threatened litigation, claim, assessment or
governmental investigation which may be required thereby, and that the failure
to disclose any material information with respect to the foregoing would cause a
violation of the Securities Act or the Exchange Act.


Section 9.              Conditions to Registration Obligations.  The Company
shall not be obligated to effect the registration of Registrable Shares pursuant
to Section 2 of this Agreement unless all holders of shares being registered
consent to reasonable conditions imposed by the Company as the Company shall
determine with the advice of counsel to be required by law including, without
limitation:


(a)            Conditions prohibiting the sale of shares by such holders until
the registration shall have been effective for a specified period of time;


(b)            Conditions requiring such holder to comply with all prospectus
delivery requirements of the Securities Act and with all anti-stabilization,
anti-manipulation and similar provisions of Section 10 of the Exchange Act and
any rules issued thereunder by the Commission, and to furnish to the Company
information about sales made in such public offering;


(c)            Conditions prohibiting such holders upon receipt of telegraphic
or written notice from the Company (until further notice) from effecting sales
of shares, such notice being given to permit the Company to correct or update a
registration statement or prospectus;


(d)            Conditions requiring that at the end of the period during which
the Company is obligated to keep the registration statement effective, the
holders of shares included in the registration statement shall discontinue sales
of shares pursuant to such registration statement upon receipt of notice form
the Company of its intention to remove from registration the shares covered by
such registration statement that remain unsold, and requiring such holders to
notify the Company of the number of shares registered that remain unsold
immediately upon receipt of notice from the Company; and

 
- 8 -

--------------------------------------------------------------------------------

 

(e)            Conditions requiring the holders of Registrable Shares to enter
into an underwriting agreement in form and substance reasonably satisfactory to
the Company and the holders of Registrable Shares.


Section 10.            Miscellaneous.


(a)            No failure or delay on the part of any party to this Agreement in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


(b)            Except as hereinafter provided, amendments or additions to this
Agreement may be made, this Agreement may be terminated, and compliance with any
covenant or provision set forth herein may be omitted or waived, only with the
written consent of the Company and the holder or holders of at least a majority
in interest of the Registrable Shares; provided, however, that any modification
or amendment that affects any such holder in a manner different from the effect
on the other holders of Registrable Shares shall require the affirmative
approval of such holder.  Any waiver or consent may be given subject to
satisfaction of conditions stated therein and any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Notwithstanding the foregoing, this Agreement may be amended to add new
parties and/or Registrable Shares the Company consents thereto and any new party
executes and delivers to the Company a copy of the signature page hereto.


(c)            All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth below or to such other address as a party may designate by
notice hereunder, and shall be either (i) delivered by hand, (ii) made by
telecopy or facsimile transmission, (iii) sent by overnight courier, or (iv)
sent by registered or certified mail, return receipt requested, postage prepaid:


 
If to the Company to:
MiMedx Group, Inc.

60 Chastain Center Blvd., Suite 60
Kennesaw, GA  30144
Attn:  General Counsel
Fax No:  (678) 384-6741
 
If to the Lender to:
The address of the Lender as set forth in the records of the Company



All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by telecopy or facsimile transmission, at the time that receipt
thereof has been acknowledged by electronic confirmation or otherwise, (iii) if
sent by overnight courier, on the next business day following the day such
notice is delivered to the courier service, or (iv) if sent by registered or
certified mail, on the fifth business day following the day such mailing is
made.


(d)            This Agreement constitutes the entire agreement between the
parties and supersede any prior understandings or agreements concerning the
subject matter hereof.


(e)            In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unenforceable in any respect, then such provision shall be
deemed limited to the extent that such court deems it enforceable, and as so
limited shall remain in full force and effect.  In the event that such court
shall deem any such provision, or portion thereof, wholly unenforceable, the
remaining provisions of this Agreement shall nevertheless remain in full force
and effect.

 
- 9 -

--------------------------------------------------------------------------------

 

(f)             The parties hereto acknowledge and agree that (i) each party and
its counsel, if so represented, reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision and (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement.


(g)            All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto.


(h)            This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of the
State of Florida without giving effect to the conflict of law principles
thereof.


(i)             Any legal action or proceeding with respect to this Agreement
may be brought in the courts of the State of Florida or of the United States of
America for the District of Florida.  By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each of the parties hereto irrevocably consents to the service of
process of any of the aforementioned courts in any such action or proceeding by
the mailing of copies thereof by certified mail, postage prepaid, to the party
at its address set forth in Section 10(c) hereof.


(j)             In the event of any change in the Common Stock or other
securities covered hereunder, by way of a stock split, stock dividend,
combination or redemption, or through merger, consolidation, reorganization or
otherwise, appropriate adjustment shall be made in the provisions hereof,
including, without limitation, an equitable adjustment of to the number of
Registrable Shares.  For purposes of determining the number of shares held by
the Lender, all shares held by any Affiliate of the Lender shall be deemed to be
held by the Lender.


(k)            No failure or delay by a party hereto in exercising any right,
power or remedy under this Agreement, and no course of dealing among the parties
hereto, shall operate as a waiver of any such right, power or remedy of the
party.  No single or partial exercise of any right, power or remedy under this
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.  The election of any remedy by a party hereto shall not
constitute a waiver of the right of such party to pursue other available
remedies.  No notice to or demand on a party not expressly required under this
Agreement shall entitle the party receiving such notice or demand to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the party giving such notice or demand to any other or
further action in any circumstances without such notice or demand.


(l)             The headings and captions of the various subdivisions of this
Agreement are for convenience of reference only and shall in no way modify or
affect the meaning or construction of any of the terms or provisions hereof.


(m)           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterparts.


[Signatures contained on the following pages]

 
- 10 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement or caused this Registration Rights Agreement to be executed by their
duly authorized representatives as of the date first above written.



 
COMPANY:
       
MiMedx Group, Inc.
             
By:
   
Name:
   
Title:
 





LENDER’S COUNTERPART SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT FOLLOWS ON NEXT PAGE

 
 

--------------------------------------------------------------------------------

 

LENDER’S COUNTERPART SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT


 


LENDER:


Signature for Corporate, Partnership, or other Entity Lender:
 
Signature for Individual Lender:
                   
(Print Name of Entity)
 
(Signature)
           
By:
   
Print Name:
 
Print Name:
       
Print Title:
       



 

--------------------------------------------------------------------------------